 
Exhibit 10.2
 

--------------------------------------------------------------------------------


[ex10-2_logo.jpg]
Wuhan Kaidi Electric Power Co., Ltd.

 
Phase I of Fengkou Wind Farm Project in Pinglu Constructed by Wuhan Kaidi
Electric Power Co., Ltd.
 
Purchase Contract for Wind Generator Set
 
The buyer’s Contract No.: KG0809C-FD-PL-J001


 
1

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

The buyer：Wuhan Kaidi Electric Power Co., Ltd.

The seller：Wuhan Guoce Nordic New Energy Co., Ltd.
Signing Date:Sep.2008
 
1 .Definitions
3
2 .Subject of Contract
5
3 .Scope of Supply
6
4 .Contract Price
6
5 . Payment
7
6 .Delivery and Transport
9
7. Packing and Mark
11
8. Technical Service and Liaison
13
9. Quality Supervision and Inspection
15
10. Installation, Debugging, Commissioning,Acceptance and after-sales service
19
11. Claim
23
12. Insurance
26
13. Taxes and fees
26
14. Assignment, subcontracting and outsourcing
27
15. Change, modification, suspension and termination of contract
28
16. Force Majure
29
17. Settlement of Disputes of the Contract
30
18. Execution of Contract
30
19. Others
30



 
2

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------



The Contract No.: KG0809C-FD-PL-J001
 
Time and place of signature：Sep.1st, 2008，Wuhan.
The two parties：Wuhan Kaidi Electric Power Co., Ltd.  (“The buyer”)
Wuhan Guoce Nordic New Energy Co., Ltd. (“The seller”)


The contract is signed by and between the buyer and seller with friendly
negotiation.The items are as follows:


1. Definitions


The terms that are used in this document and in the appendices are hereby
defined.


1.1 “The buyer” refers to Wuhan Kaidi Electric Power Co., Ltd. Including the
entity's successors and legal assignees.


1.2 “Seller” refers to Wuhan Guoce Nordic New Energy Co., Ltd.Including the
entity's successors and legal assignees.


1.3“Contract” refers to this document and all parts of its appendices.Including
the changes and additions made by two sides according to the contract provision.


1.4 “Contract Price” refers to the part specified in Article 4 herein.


1.5“Effective date” refers to the effective date of the contract specified in
Article 18 herein.


1.6 “Technical Materials” refers to documents (including drawings, various
captions, standards and various kinds of software) related to the design,
production, inspection, installation, debugging, acceptance and performance
acceptance test of the wind farm, and files applied to the correct running and
maintenance of the contractual wind farm.


1.7 “Contractual Equipments” refers to the machines, device, materials, things,
special tools, spare parts and all other things that are to be supplied by the
seller in accordance with the contract.


1.8 “Supervision” refers to that the buyer entrusts a qualified supervisory
organization to dispatch a representative or representatives to supervise the
quality of the key parts of the contractual equipments in ways of documentary
witness and on-site witness during the process of manufacturing the contractual
equipments. This kind of quality supervision does not relieve the seller of
liabilities for the quality of the contractual equipment quality.


 
3

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 1.9 “Performance Acceptance Test” refers to the test to be made in accordance
with the requirements of appendix 1 herein for inspection the guaranteed
performance value specified in the technical specifications.


1.10“Pre-acceptance” refers to the acceptance after 360 hours of operation and
the results of the tests indicate the guaranteed quality has been reached,and
the acceptance of each unit by the buyer.


1.11 “Guarantee period”refers to two years after the date of the pre-acceptance
certificate of each unit.(To the date of signing the final acceptance
certificate).


1.12 “Final Acceptance” refers to the acceptance after the quality guarantee
period. If tests prove that both performance indexes of each generator and other
terms of the contract have been performed and the running of equipments are
satisfactory


1.13 “Day, Month and Year” refers to the day, month and year by Gregorian
calendar; “Day” refers to 24 hours; “Week” refers to 7 days.


1.14 “Contractual Wind Farm”: Fengkou Wind Farm Project in Pinglu Constructed by
Wuhan Kaidi Electric Power Co., Ltd.


1.15 “Technical Service” refers to such all-through services as relevant
technical instructions, technical cooperation and technical trainings for the
engineering design, equipment construction supervision, inspection, earthwork,
installation, debugging, acceptance, performance acceptance test, running and
maintenance related to the contractual equipments supplied by the seller.
Including the after-sale service after the termination to the contract.For the
seller with technique support,the contractual service should be covered.


1.16 “Site” refers to the site of the contractual wind farm. It is the place
where the buyer will install the contractual equipments.


1.17 “Spare parts” refers to the parts of the generator sets debuqqing and its
auxiliary equipments to be supplied according to this contract.


1.18 “Commissioning” refers to the runs during the debugging stage of
each Single machine, complete machine, or the systems and / or equipment of the
wind power generator sets and the commissioning stage of the wind farm.


1.19 “Generator sets” refers to a complete set of equipments consisting of wind
power generator sets and their auxiliary equipments.


1.20 “Written Documents” refers to any manuscript, typed or printed documents
with an organization’s official seal or the signiture of corporate
representative and authorizer.


 
4

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

1.21 “Sub-contractor” refers to another legal person and her/his successor and
an assignee with the approval of this legal person who are subcontracted the
parts within the contractual scope of supply by the seller.


1.22 “Equipment Defect" refers to such situations that the contractual
equipments (including parts, raw materials, castings and forgings, and original
parts etc.) may not meet the requirement of performance and quality standard
specified in this contract as caused by design, fabrication error or ignorance
of the seller.


1.23“Representative of supervision”the qualified staff of supervision from
supervision unit commissioned by the buyer


2 Subject of Contract


2.1 Seller agrees to sell to the buyer, the buyer agrees to purchase from Seller
the contractual equipment. The object of the contract will be used as the
turbins in the Fengkou Wind Farm Project in Pinglu


2.2   Names, Specifications (Types) and Quantities of Equipments


Names：Wind Turbines  

Types：GCN1000

Quantities：50units；


2.3  The Plant shall be brand-new, mature, secure, economical and complete, meet
national environmental requirements, and be designed according to specific
standards, and its performance shall comply with the requirements of performance
guarantee value as defined in Appendix 1; production processes and raw materials
categorically prohibited by laws of PRC shall not be used.


2.4 Technical specifications, technical and economic indicators and performance
of the Contract Plant are shown in Appendix 1 hereto.


2.5 Detailed scope of supply of the Contract Plant supplied by the seller is
shown in Appendix 2 hereto.


2.6 Detailed technical data supplied by the seller are shown in Appendix 3
hereto.


2.7 Detailed technical services supplied by the seller are shown in Appendix 7
hereto.


2.8 The seller is responsible for the transport and insurance of equipment .


 
5

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

2.9 The Vender shall, within 15 years after final acceptance of each set of the
Contract Plant, continue providing the buyer with spare parts for normal
operation of the Contract Plant at market price.  Within the service life of the
Generator Set, in the event that the Vender intends to stop production of or be
unable to produce some spare parts, it has the obligation to notify the buyer in
advance so that the buyer has adequate time to place an order for a last
purchase of necessary spare parts from the Vender.  The seller is responsible
for the supply of the engineering design related to the contractual equipments
and provide technical materials such as the templates, tools and models,so that
the buyer could produce the needed spare parts for the contractual
equipments,and the production of the spare parts would not constitute the
infringement to patent as well as the  industrial design rights.The buyer should
return the above items in resonable manner and situation after they have used
them.


3 Scope of Supply


3.1 The scope of supply ,please see the appendix 2.


3.2 The contractual scope of supply includes all the equipments, technical
materials, special tools, spare parts and consumables. , Personnel training and
technical coordination, technical services and technical guidance and equipment
for transport and transport insurance.


4 Contract Price


4.1 The price of this contract：RMB 321.70 million


The sum of the fee includes fees of contractual equipments(including the spare
parts,special tools),technical materials,technical service,taxes of contractual
equipments,transortation and incidental expenses from manufacturer to project
site and all the other fees related to this contract.


4.1.1 Price of Contractual equipment：The price of each contractural turbine is
RMB 6,000,000;50 equipments is RMB 300,000,000.


The price of this contractual equipment includes all the related taxes that
should be paid by buyers and the taxes incurred during the importation (such as
customas , customs charges,valued-added taxes)


4.1.2The technical service fee of this contract：RMB 5.465million


The technical service fees include the fees of the seller’s service scope in the
appendix1 item8,the technical materials ,the fees occurred during the visite of
seller and its personnels to the buyer’s site,including the salary(income tax
and living expenses)and the travelling expense,the buyer should provide
convinient conditions for technical personnels to work and live,but the fees of
living,accommodation,office,medical treatment and transportation should be paid
by the sellers.


4.1.3 Transportation expenses of the contractual equipments to the delivery
site：RMB 9.2805million.


 
6

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

“Transportation expenses”includes two parts:


     Transportation expenses of the contractual equipments manufacturered
domestically: transportation, incidental expenses, insurance fees of the
contractual equipments from starting station (on board)/ dock (on board) to the
delivery site are born by the seller.


     Transportation expenses of the contractual equipments manufacturered in
foreign land: transportation, incidental expenses, insurance fees of the
contractual equipments from starting station (on board)/ dock (on board) to the
delivery site are born by the seller.


4.1.4 The spare parts,consumable supplies and special tools: RMB 6.9545million.


4.2 Itemized price see annex 6.


5. Payment


5.1 Currency used in this contract is RMB.


5.2 Terms of payment: P.O. or T.M.


5.3 Payment for the contract price：The payment should be done in the manner of
1：3：3：2.5：0.5.


5.3.1 Within 30 days from the date when the contract comes into force, upon 15
days after submitting the following receipt which is found in order by the
buyer, the buyer will pay ten percent (600,000Yuan) of the price of each
unit,according to the number of starting equipments,for the order of materials
needed in the production of the contractual equipments.


（1）An irrevocable letter of guarantee with the corresponding amount issued by
the seller’s bank of depoist which takes the buyer as beneficiary.


（2）A formal fiscal receipt with corresponding amount(One copy)


5.3.2 When the manufacturing of each set of Contract Plant progresses to 60%
completed (i.e. hub, gear case, generator, main control cabinet and the yaw
system to the factory for general assembly, and blade materials complete), the
Vender will furnish relevant certifications to the buyer for confirmation and
submit VAT (value added tax) invoice (one original and two duplicates) for 30%
of the contract price of each set of Plant (RMB 1.8 million) to the buyer.
Within 1 month after verification, the buyer shall pay 30% of the contract price
of this set of Plant (RMB 1.8 million) to the Vendor as the progress payment.


5.3. 3 The Vender shall, in accordance with the order of delivery, transport
each set of Contract Plant (parts and components in Appendix 6 Schedule of
Prices) to the place of delivery within the specified time. When the last batch
of each set arrives at the delivery site, the Vender shall submit the VAT
invoice (one original and two duplicates) for 30% of the contract price to the
buyer. It also shall furnish the supply list, the certificate of quality
conformity, the bill of lading and the packing list to the buyer, who shall pay
30% of the contract price of this set of Plant (RMB 1.8 million) to the Vendor
within 1 month after verification.


 
7

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

5.3.4 After the installation of each set of Contract Plant, the single set
commissioning is conducted. Having passed the preliminary acceptance, the Vender
shall submit the VAT invoice (one original and two duplicates) for 25% of the
contract price (RMB 1.5 million). Within 1 month after verification, the buyer
shall pay 25% of the contract price of this set of Plant (RMB 1.5 million)
to the Vendor. If any problem is found, the corresponding part shall be
deducted.


5.3.5. 5% of the contract price of each set of Plant is taken as the quality
guarantee deposit for it.


5.3.5.1 After the granting of the final acceptance certificate of this set of
Plant by the  buyer, within 1 month after the Vendor submit the following
documents and the buyer verifies them, the buyer shall pay 5% of the contract
price of this set of Plant (RMB 0.3 million) to the Vendor. If any problem is
found, the corresponding part shall be deducted.


5.3.5.1.1 The financial invoice (one original and two duplicates) for 5% of
total contract price of this set Plant shall be furnished.


5.3. 5.1.2 The copies of the final acceptance certificate of this set Contract
Plant are provided in duplicate.


5.4 Payment of additional charges: In total, RMB 21.7 million is to be paid for
the technical services, freight and miscellaneous charges, spare parts,
consumables and special tools, averagely RMB 0.434 million additional charges
for each set Plant, which shall be paid lump sum according to the initial sets
before delivery.


5.5 The time of payment takes the date of issue by the buyer’s bank as the
actual payment date. If this date is later than the specified payment date, the
liquidated damages shall be calculated and paid from the specified payment date
on as per Article 11.13 of this Contract.


5.6 Subject to Articles 10 and 11 of this Contract, as regards paying the claim
against damage, field processing and purchase agent, liquidated damages, the
Vendor shall, within one month upon receiving the buyer’s written notice for
claim, pay the amount to the buyer. If it hasn’t paid in due time, the buyer
shall be entitled to deduct the claimed amount and its interests from the amount
payable in the next time of payment.


 
8

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

6. Delivery and Transport


6.1 The delivery date and sequence of this contract equipment shall meet the
requirement of equipment installation progress and sequence of the project to
guarantee the timeliness and completeness of equipment.


6.2 The ownership of the equipments has transfered from the seller to the buyer
since the delivery.The risks of the damage and loss of the equipment are born to
sellers before delivery,and should be transfered to the buyers after
delivery.The seller should abide by the legal regulation and enviromental
requirement during the equipment shipment.The transport vehicle should keep
clean and good condition,no oil leak,exceeding exhaust emissions or illegally
parked.


6.2.1 mode of shipping: motor,


Delivery place: the delivery place of the contract equipments is the buyer’s
project site.


Delivery place: Kaidi Electric Power Fengkou Wind Farm in Pinglu


6.2.2 The mailing address of the technical materials :Wuhan Kaidi Electric Power
Co., Ltd.


Building Kaidi 1Jiangxia Av. East Lake New Technology Development Zone,Wuhan
430223


The project technical materials will be identified through signing of
supplemental agreement


6.3During the first design contact,in accordance with the items in the appendix,
the seller shall provide names, total weight, and total volume of each batch of
goods, primary delivery plan of delivery date and total product lists under the
terms of this contract and total packing lists (including one disc or disk). 60
days and 10 days before the start of the expected shipment of each batch of
goods, the seller shall notify the buyer at twice of content of each item in
article 6.6 with fax.


6.4 The time of the delivery is based on the time recorded（except the special
situation）.Such time is the criteria for the delay of the delivery in the
item11.9.


6.5 The seller should apply to the carrier sector the transport vichles,and be
responsible for the shipment of the equipments from the seller to the delivery
place.


6.6 Within 24 hours after the goods are ready and shipping vehicles/ships are
sent off, the seller shall notify the seller of the following contents about
this batch of goods.


Contract No.;
Goods delivery starting date;
names, codes and price of good;
Gross weight of goods;
Total volume of goods;
 
9

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

Total packed quantities;


Handing-over railway station/dock name/vehicle license No./ship License No. and
waybill No.;


Names, weight, volume and quantities of each product exceeding 20 tons in weight
and 9m×3m×3m in size. Center of gravity and hoisting point must be indicated for
each piece of such equipment (part) with sketches attached.


For special products (equipments or substances having special requirement for
environmental factors such as temperature and vibration and explosive, flammable
and poisonous substances and other dangerous products), special indications must
be made for its name, code, quality, special protective measures, storage method
and accident treatment methods.


6.7 The products that aren’t listed in appendix1 and appendix2 but belonged to
the scope of supply should do the delivery as the buyer required.


6.8 Before the ending of quality guaranteeing period or three years after the
ending, in case that spare parts in the buyer’s storage for replacing damaged
equipment or parts are used because of the damage or potential deflect caused by
the seller’s error or neglect, the seller shall be responsible for supplement
all the used spare parts for free, and the seller shall transport them to the
designated destination railway station/dock not later than 60 days with the
knowledge of the buyer.


6.9 The seller shall, in accordance with the provision, provide Technical
materials needed for wind farm design, construction supervision, debugging,
test, inspection, training, running and maintenance to the sell batch by batch.
The seller shall give the technical materials to the buyer according to the
appendix1 which is amount to 12sets in this contract. A list of the above
mentioned Technical materials shall be listed.


6.10 The Technical materials are usually delivered in the way of postal express.
After each batch of Technical materials are delivered, the seller shall notify
the buyer of the delivery date, mail No.; detailed list of Technical materials,
quantity and weight and contract No. etc. with fax within 24 hours.


6.11 The actual delivery date is considered as the postal mark date on the
consignment notice of the postal department. This date will be used as the basis
for delay penalty calculation for any late document delivery according to
article 11.10 of the contract. If it is found that technical materials are
missed, lost or damaged after checked by representatives of the buyer or seller,
and not caused by the  buyer, the seller shall supplement and provide to the
site the missed, lost or damaged parts thereof for free within 7days (3days for
urgent affairs) upon receiving notification of the buyer.


 
10

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

If the Technical materials are missed, lost or damaged because of the buyer, the
seller shall supplement and provide to the site the missed, lost or damaged
parts thereof within 7 days (3days for urgent affairs) upon receiving
notification of the buyer and the fees are born by the buyer.


6.12 The buyer can dispatch a representative to the seller’s factory and
shipment station to check packing quality and monitor loading situation. The
seller shall inform the buyer of the delivery date 20 days in advance. If the
representative of the buyer can not participate in inspection in time, the
seller has the right to send out goods. Inspection and monitoring of the above
mentioned representative may not relieve the seller of its due liabilities.


6.13 To realize the computer management for the equipment and materials.The
seller should provide the detail packing list during the delivery each batch,as
well as the floppy disk containing corresponding part number,figure number and
equipment code.


7 Packing and Mark


7.1 All the goods delivered by the seller shall comply with the national
standards about packing, storage and shipping direction mark and firm packages
applicable to long-distance transport, repetitious moving, loading and unloading
specified by the national supervisory organ. The packaging shall be complete and
intact during transport, loading and unloading process equipped with
vibration-reducing and impact-proofing measures. If the packages can not prevent
the equipments from damages caused by vertical and horizontal added speed during
transport, loading and unloading process, the buyer shall solve the problem in
the design structure of equipments. The packaging shall be equipped with
protective measures for preventing humidity, mold, corrosion and rust when
needed according to equipment characteristics. Consider to prevent freezing when
in severe winter. Deliver the goods safely to the installation site, ensuring
there is no any damage or corrosion of the goods. Before product packaging, the
seller is responsible for inspection and cleaning without foreign things left
and guaranteeing complete parts and components.


7.2 The seller shall clearly mark component No. and part No. in the installation
daring for each bulked parts and components within the packing box.


7.3 The seller shall print the following marks at the four neighboring sides of
each packing box in Chinese characters with striking unfading paint.


Contract No.;
Shipment station/dock;
Destination station/dock;
 
11

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

Names of supply and receiving units;
Name of equipment, set No. and drawing No.;
Box No./Piece No.;
Gross weight/net weight (kilogram);
Volume (length×width×height, expressed with mm).
Marks;
 The date of manufacture;
 production plant;
 The storage level.


For goods with or exceeding two tons, the side of the packing box shall be
indicated with center of gravity and hoisting point with common mark and pattern
for the convenience of loading, unloading and transport. According to the goods
features, different requirement for loading, unloading and transport, such words
as “gently place” “no upside-down” and “anti-rain” shall be brushed on the
packing box,and comply with the appropriate national and international packaging
standarda.


7.4 For nude packed goods, the above mentioned relevant contents shall be
indicated with metal label or directly on the equipment. Large goods shall be
equipped with sufficient support or packing cushions.


7.5 Within each packing box, detailed packing list for names of sub-items,
quantity, price and set No., qualification certificate and related equipment
technical materials etc. shall be attached.  One technical instruction and eight
quality certificates for product acceptance respectively should be in the
packing box of the purchased parts. Another two packing lists shall be sent by
mail.


7.6 Spare parts listed in the contract shall be packed respectively according to
each set of equipment, and indication shall be made at the external side of the
packing box as one-time delivery.


7.7 Spare parts shall be packed separately, and in accordance with article 7.2,
special tools shall also be separately packed. Special tools and spare parts are
shipped with the main contract goods.


7.8 Bulked parts for equipment of each set shall adopt good packing method and
put into suitable box, and send out within one vehicle if possible to reduce
transport fees.


7.9 Latticed box and/or similar packages shall be capable of containing
equipments and spare parts that may not be stolen or damaged by other substances
or rain.


7.10 All ports of all pipes, pipe fittings, valves and other equipments must be
protected with covers or otherwise properly protected.


 
12

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

7.11 The seller and/or other sub-contract shall not indicate any two boxes with
one box No..


7.12 For goods with bright and cleaning process surface in need of accurate
assembly, the process surface shall be protected with fine and durable layer (no
paint is allowed) to prevent the occurrence of rust corrosion o r damages before
installation.


7.13 The seller shall, 6 weeks after the contract comes into force, use packages
applicable for long-distance, repetitious moving, rain prevention and humidity
prevention for the Technical materials delivered and files together with
equipments. The cover of each technical material package shall indicate the
following contents:


Contract No.;
Names of supply and receiving units;
Destination station/dock;
Gross weight;
Box No./Piece No..


Within each material package, one original and two duplicate copies of a
detailed list of technical materials indicating Technical materials’ sequence
No., Document Item No., Name and pages shall be attached.


7.14 Where the good are damaged or lost because of the bad packing or keeping of
the seller, anytime or anywhere, once validated, the seller shall be responsible
for timely repairing, replacement or compensation according to Article 11 of
this contract. When the goods are damaged or lost during the transport, the
seller is responsible for negotiate with insurance company and
transport-undertaking department, and at the same time shall supplement the
goods as soon as possible to the buyer to meet the demand of construction
period.


7.15 The buyer shall return to the seller the special packing box and frames for
multiple uses after the parts and components are delivered and confirmed (the
seller shall bear the fees).


8 Technical Service and Liaison


8.1The seller shall timely provide such all-through services as relevant
technical instructions, technical cooperation and technical trainings for the
engineering design, equipment construction supervision, inspection, earthwork,
installation, debugging, acceptance, performance acceptance test, running and
maintenance related to the contractual equipments supplied by the seller.


 
13

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

8.2   The seller shall send representatives to the site of the contractual wind
farm to provide technical service and instruct the buyer through the process of
installation, partial commissioning, debugging and start-up according to the
Technical materials from the seller. And the seller shall also be liable for
settlement any problem concerning manufacture quality and performance that
arises during installation, debugging and commissioning.


8.3  The seller shall submit the plan for carrying out the services stated in
item 8.1 and 8.2 in duplicate to the buyer at the first meeting on design in
the Fengkou Wind Farm Project in Pinglu.


8.4 If the seller receives technical support, the technical support side should
provide documents to the buyer through the seller.


8.5 The seller shall make sure all personnels undertaking the design and
technical guidance shall make efforts to serve for the maximum interest of
the”wind farm”,and will not violate this rule.


8.6   In case there are big problems that call for the immediate negotiation of
both parties, either of the two parties can propose a meeting and generally the
other party shall agree to attend the meeting.


8.7   As to each meeting and other types of liaison, the meeting or liaison
minute shall be signed and enforced by both parties. In case the contract terms
and conditions are to be amended, it shall be approved by the legal
representative of both parties and the amended version shall be the standard.It
must be agreed by both sides before the modification of the material technical
project or the contractual price.


8.8   In case the seller is to amend the scheme for installation, debugging,
running and technical service proposed by the seller and confirmed by both
parties at the meeting, the seller shall inform the buyer in written form for
confirmation. In order to meet the requirements of site conditions, the
buyer has the right to suggest alteration or amendment and shall inform the
seller in written form. The seller shall take full consideration and meet the
requirements of the buyer as possibly as it can.


8.9   The seller or the buyer has the right to distribute the materials related
to the contractual equipments provided by the counterpart to all parties
involved in the project, and no forms of tort thus arises. However, in no
circumstances shall the materials be provided to the third party who is not
involved in the project.


8.10 As to the materials of the seller and the buyer which are sealed with
“CONFIDENTIAL”, both parties undertake the confidentiality liabilities and
obligations.


8.11 In case the seller’s sub-contractor needs part of the technical service
related to the contractual equipments or works in the site, it shall be
organized by the seller and approved by the buyer. All the expenses shall be
borne by the sub-contractor itself.


 
14

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

8.12 The seller (including subcontracting and outsourcing) shall undertake the
full liability for supply, equipment, technical interface and technical service
involved in the contract.


8.13 As to other equipments connected with the contractual equipments, the
seller is under the obligation to provide interface and technical cooperation
and no other expenses thus arises beyond the contract price.


8.14 The technicians who are sent to the site by the seller to offer services
shall be experienced and competent. The technicians shall be confirmed by the
buyer during the first conference on design. The buyer has the right to suggest
replacing those who fail to meet the requirements, and the seller shall assign
new technicians recognized by the buyer. In case the seller fails to make a
timely reply to the request for replacing incompetent technicians by the buyer,
it shall be regarded as the delay of the project according to item 11.11.


8.15 The seller shall be liable for the loss caused by the technicians’
negligence or faults in instructing the installation, debugging and
commissioning or by the seller’s failure in assigning personnel for instruction
according to the requirements.


9 Quality Supervision and Inspection


9.1 Supervision


9.1.1 The seller should offer design, fabrication and inspection standard
catalog for the contract to the buyer at the first meeting on design for the
wind farm project..


9.1.2 The buyer will consign supervision units who are qualified or delegate
representatives, together with identifiers from the seller, to do equipment
construction supervision and test before leaving factory to understand the
instance of equipment assembling, inspection, testing and casing quality, and
sign. The seller has the responsibility to cooperate with supervisors to offer
relative data and standards without assuming any charge from them in time.


9.1.3 Supervising range and detailed supervising testing/witness item include
full course of products involved in the contract.


9.1.4 The seller should offer data follows to the supervising test of factory
stationed representatives and supervising representatives:


9.1.4.1 When delivering equipment materials according to the contract, producing
plan of the whole equipment and producing schedule and inspection project per
month should be offered.


9.1.4.2 Offer supervising content and inspection time for equipment 7 days
before action.


 
15

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

9.1.4.3 Offer standards (including factory standard), drawing, data, craftwork
and practical craftwork course, inspection record, relevant files and copies
related to the equipment supervision in the contract.


9.1.4.4 Give working and living convenience to the supervising representatives.


9.1.5 Supervising inspection/witness (usually on-site witness) should not affect
the producing schedule in gear (not including shutdown inspection when
significant problem appears), and should take practical producing course of the
seller into account. If supervising representatives can not arrive to the
locale on the informed time from the seller, testing work of the seller’s
factory can be on the rails, with the results in effect, but the supervising
representatives have the right to know, consult and copy the report and results
of inspection and testing after (assignment to documentary witness). If the
seller checks separately without informing supervising representatives, the buy
will not accept the inspection results, and the seller should test with the
seller’s representatives on the site.


9.1.6 Through supervision, when finding equipments and materials not matching
standards and casing in the contract, supervising representatives have the right
to make remarks and not to sign. And the seller should improve to ensure product
quality. No matter the supervising representatives know or claim to know, the
seller has the responsibility to tell initiatively and timely the big quality
defects and problems through fabrication of contracted equipment. Keeping back
is not allowed and the seller should not handle separately when the supervising
unit knows nothing about it.


9.1.7 No matter supervising representatives are concerned with supervision and
leaving factory check, or supervising representatives attend supervision and
inspection, and sign the supervision and check report, it can not be considered
as the seller unchaining the quality insurance responsibility under contract
item 11, and it can not prevent the responsibility the seller should take on the
equipment quality.


9.1.8 The seller (including technical support side) is fully responsible for the
quality of the equipment and any costs caused by the Seller.
 
The buyer has the right to consult the supervising record of the technical
support side, if the buyer demands a replication, the seller must provide a
copy.
 
 
16

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

9.2  Factory Inspection and Open package inspection
 
9.2.1 All contracted equipment/parts (including subcontracting and outsourcing)
applied by the seller should be check and test strictly through producing
process, and parts and/or the complete machine should be equipped and tested
before leaving factory. All check, test and assembling should be recorded
formally. And acceptance certification, as a part of technique data, should be
posted to the buyer for data save. Besides, the seller should offer acceptance
certification and quality certification in random files.


9.2.2 The Vendor shall, 3 months before assembly of Plants jointly inspected by
both parties, notify the buyer of the preliminary plan of inspection and
assembly and the detailed plan should be proposed one month later. The buyer has
the right of sending its representative at its own cost to the manufacturing
factory of the Vendor and its technical support provider, for knowledge about
Plant assembly, inspection, testing and package. In case the  buyer’s
representative finds the Plant or any parts defective or non-conformable to
standards or packing requirements as specified in this Contract, the
representative has right to give his or her opinion, which should be given full
consideration to. The vendor shall also take corresponding measures to guarantee
the quality of delivery. The inspection and testing procedures shall be
negotiated by the buyer’s representative together with the Vendor’s personnel.
Due to its reasons, the Vendor fails to follow the above-mentioned procedures
and notify the buyer, so that the buyer hasn’t adequate time for inspection.
Then, the buyer is entitled to require the Vendor to postpone the ex-factory
date of the main Plant according to actual situations.


9.2.3 The seller should offer data follows to the supervising test of factory
stationed representatives and supervising representatives:


9.2.3.1 When delivering equipment materials according to the contract, producing
plan of the whole equipment and producing schedule and inspection project per
month should be offered.


9.2.3.2 Offer supervising content and inspection time for equipment 7 days
before action.


9.2.3.3 Offer standards (including factory standard), drawing, data, craftwork
and practical craftwork course, inspection record, relevant files and copies
related to the equipment supervision in the contract.


9.2.3.4 Give working and living convenience to the supervising representatives.


9.2.4 The buyer  commission the sub-contractor to  remind, receive, save,
and   manage the equipment (including technical data), the seller shall  accept
such management from the sub-contractor.


When products reach the destination, the buyer should reach the locale within 4
days after receiving the notice from the seller on his own expense, and check
the casing, appearance and amount according to the waybill and packing list
together with the buyer. Any unconformity that is affirmed to be the seller’s
responsibility by the two parties should be solved by the seller.


 
17

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

After the product reaching the locale, the buyer should open the box and test
the amount, specs and quality as soon as possible(generally no more than 7
business days). The Project Construction Contractors should informe the seller
the opening date 5 days before the test. The seller should sent identifiers to
attend locale test. The buyer should give working and living convenience to the
identifiers from the seller. If the seller’s personnel do not reach the locale
on time, the buyer has the right to open the box and test separately, and the
test results and records have the effect to both sides and are the evidence in
effect when the buyer claims compensation to the seller.


  If the project construction contractor opened the box without informing the
seller or didn’t open the box untill 6months after the reach,all the
consequences are born to the buyer, the buyer could claim compensation to the
project construction contractor.


9.2.5 When any damage, defect, shortage or unconformity to quality standard and
criterion in the contract on the equipment for the seller’s reason is found
through locale test, record should made and be signed by both parties, each side
keeping one as the gist for claiming repairing and/or changing and/or
compensation; if the seller asks the buyer to repair the equipment, all the
repairing charge should be taken by the seller; if damage or shortage for the
project construction contractor’s reason are found, the seller should offer or
change relevant parts as soon as possible after receiving notice from the the
project construction contractor, with all charge taken by the the project
construction contractor.


9.2.6 If the seller dissents the requirements of repairing, changing and
compensation from the buyer, he should bring forward it within 3days after
receiving written notice from the buyer, or the requirements will come into
existence. If dissenting, the seller should send representatives to the locale
on his own expense to test again within 7 days after receiving the notice.


9.2.7 If representatives from the two parties can not be unanimous on the test
records, they can consult wind farm testing institution to test. The test
results have sanction to both sides and the test charge should be taken by the
responsible party.


9.2.8 When receiving compensation claim from the buyer under the contract items,
the seller should repair, change or reissue the shortage as soon as possible,
all charge, including fabricating, repairing, carriage, and insurance should be
taken by the responsible party. The compensation claim laid before will be
deducted from contract fulfilling guarantee or the next payment by the buyer.


 
18

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

9.2.9 For the repairing or changing time of equipment or parts for the seller’s
reason, under the principle that without affecting the building progress, but no
later than 60 days after finding the defect, damage or shortage, or it will be
solved under item 11.9.


9.2.10 The time of the buyer claims for compensation on the tested product will
be not later than 6months after products’ reaching on equipment storing field of
contracted wild farm.


9.2.11 Inspection in item 9.2.2 to item 9.2.8 is only for the test of arrival
products. Though no problem is found or the seller has changed or repaired under
compensation claim, it can not be taken as the seller’s unchaining of quality
assurance responsibility under item 11.


9.3 The buyer will consign supervision units who are qualified or delegate
representatives, together with identifiers from the seller, to do equipment
construction supervision and test before leaving factory to understand the
instance of equipment assembling, inspection, testing and casing quality, and
sign. The seller has the responsibility to cooperate with supervisors to offer
relative data and standards without assuming any charge from them in time,and
the seller is responsible to provide a convinient living and working condition.


9.4 During the equipment construction supervision and test, the process should
strictly implement the regulations of the national environmental protection and
occupational health and safety laws to protect the enviroment.


9.5 The feedback from supervision staff about the  quality, environment,
occupational health and safety information is a re-assessment basis for the
supplied enterprise.


10 Installation, Debugging, Commissioning and Acceptance


10.1 The contract equipments are designed,installed, adjusted, run and
maintained according to the technical martierals,acceptance standard,blueprint
and instruction book.


All of the installation should be finished under the guidance of the techinical
staffs.Both parties should collaborate sufficiently and take effective measures
to make sure the quick start of the wind farm construction.The seller should
provide the buyer significant procedures.


10.2 After the contract equipment is finished installation, the seller shall
dispatch people to instruct debugging and solve equipment problems during the
debugging as possible.


 
19

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

10.3 After installation of each set Plant supplied, the Vendor shall be
responsible for making the commissioning plan, arranging the order of
commissioning, and conducting commissioning of single set and system, the last
issue of which shall be under the sole responsibility of the Vendor for the
actual operation. Afterwards, the wind farm system commissioning begins under
the responsibility of the buyer, but the Vendor shall assist with full efforts,
providing the key points for the Plant commissioning (including the
commissioning outline, plan, technical measures and specific requirements
for commissioning), which are subject to confirmation by the buyer. The actual
operation shall be carried out by the buyer within a period not exceeding 6
months, during which, if all Plants and the whole set runs steadily, the
full-load test run can conducted, as detailed in Appendices 1 and 5.


10.3.1 After installation of each set of Contract Plant, the Vendor shall be
responsible for making the commissioning plan, arranging the order of
commissioning, and conducting commissioning of single set and system, the last
issue of which shall be under the sole responsibility of the Vendor for the
actual operation. The Vendor shall solve the problems found in the commissioning
within 2 months. If, for its own reasons, the Vendor delays the commissioning,
it will be treated as equal to the delay of manufacturing time as per Article
11.9.


10.4 Performance acceptance test shall be conducted after all the equipments of
each set run stably and run consecutively and stably for 360 hours. The buyer is
responsible for this acceptance test and the seller participates. After the
performance acceptance test is completed, and the contract equipments reach each
performance guarantee index specified by power curve and availability, the
seller shall sign the equipment performance pre-acceptance certificate with the
seller within 10 days. If the contract equipments can not reach one or several
indexes specified by the power curve and availability in appendix , it is
treated according to article 10.6 and 11.7. If the first performance acceptance
test can not reach one or several performance guarantee values specified by the
power curve and availability in appendix, both parties shall analyze the reasons
together and clarify liabilities which shall be born by the responsible party
for taking measures, and within 120 hours after the completion of the first
acceptance test conduct the second acceptance test,if then the wind turbine
operaing smoothly,the test is qualified.


The following external causes of downtime, would not be considered as a wind
turbine failure:


Power failure (network parameters beyond the technical specifications);


Weather conditions (including wind and temperature) beyond the technical
specifications specified operating range.


10.5 Subject to the condition of not affecting safe and reliable run of the
contract equipments, if there is certain small flaw, and that the seller repairs
the above mentioned flaws within the agreed time by both parties, the seller may
agree to sign the performance pre-acceptance certificate.


 
20

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

10.6 If the first performance acceptance test can not reach one or several
performance guarantee values specified by the power curve and availability in
appendix 1, both parties shall analyze the reasons together and clarify
liabilities which shall be born by the responsible party for taking measures,
and within 90 days after the completion of the first acceptance test conduct the
second acceptance test .


10.6.1 If it is the seller’s cause, the seller should take effective measures to
make second acceptance test achive the technical function and pay for all the
direct fees,including but not limited to the following fees:


The fees for replacement and / or repair of the equipment and materials;
 
The cost of technical personnel for participating in the second acceptance test
of the seller;
 
The cost of technical personnel for participating in the test and repair from
the buyer’s side;
 
The cost of the tools and equipments used in the second acceptance test.
 
The fees for the use of materials and consumables in the second acceptance test
excluding the fuel costs;


The fees for the shipment of the equipment and materials in replacement and / or
repair .


10.6.2 If it is the seller’s cause, the seller should take effective measures to
make second acceptance test achive the technical function and pay for all the
direct fees


10.7 After the second performance acceptance test, if there are still one or
several technical indexes that can not reach the performance guarantee values
specified by the technical specification of this contract, both parties shall
study and analyze reasons together and clarify liabilities: if it is because of
the seller, article 11 of this contract is executed; if because of the  buyer,
this contract equipment should be considered as passed the performance
acceptance, and within 10 days thereafter, the representative of the buyer will
sign the performance pre-acceptance certificate of this contract together with
the representative of the seller. But the seller is still obligatory to take
measures with the buyer to make the performance of the contract equipment to
reach the guarantee value.


10.8 If the commissioning and performance acceptance test on the contract
equipments can not be made due to the  buyer’s reason, after 3 months after the
arrival of the contract equipment at the site, it will taken as passed final
acceptance, and within 10 days thereafter, the buyer shall sign the final
acceptance certificate together with the seller.


10.9 Whether the performance acceptance test of the contract equipment is made
once or twice, the buyer will issue the final acceptance certificate within 10
days after finishing claim from the day when the pre-acceptance certificate is
issued to 24 months according to the provision of article 11.4.


 
21

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

10.10 Performance acceptance certificate issued according to article 10.4 and
10.7 only prove that the equipment performance and parameters are accepted up to
the time when the performance acceptance certificate is issued according to the
contract requirement, but can not be considered as evidence for relieving
relevant liabilities of the seller for possible existing deflect that may cause
damage of the contract equipments. Likewise, the final acceptance certificate
shall also not be considered as evidence for relieving relevant liabilities of
the seller for possible existing deflect that may cause damage of the contract
equipments.


Potential deflect reforest to the potential danger of the equipment that can not
be found under normal situation during manufacturing and short-term running
process. The period of liability of the seller for correcting potential deflects
shall last till the termination of the 36 months guarantee period to the first
overhaul. When such potential deflect is found (through confirmation of both
parties), the seller shall repair or replace according to the specification of
article 6.8and 11.3 hereof.


10.11 Anytime during the process of executing the contract, for the request of
the seller on inspection testing, retesting, repairing or replacing work out of
the need of the seller’s responsibilities, the buyer shall make arrangement to
cooperate with the above mentioned work. The seller shall bear fees for
repairing, replacement or labors. If the seller entrusts constructor of the
buyer to process and/or repair and replace equipment, or there is re-work caused
by the error of the design drawings of the seller, instruction errors of the
seller, the seller shall pay fees to the buyer according to the following
formula: (all the fees are calculated according to the rate at the time when the
fees happen).


P=ah+M+cm
Among which P – total fees (Yuan)
a – labor fee (Yuan/hour·person)
h – Person time (hour·person)
M – Material fee (Yuan)
C – Set & shift number (set·shift)
M – Set & shift fee for each equipment (Yuan/set·shift)


10.12 In the longevity of a wind turbine,if the seller stop or can’t manufacture
the spare parts,the seller is responsible for informing the buyer in advance,so
that there is sufficient time for the buyer to order the last passel of spare
parts.It is the seller’s obligation to provide drawings, templates, tools, molds
and technical instructions,so that the buyer can manufacture the needed spare
parts and it will not forme tort of patent and industral design. After using the
spare parts,the buyer should return the above items in a reasonable manner and
condition.


 
22

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

10.13 In 15 years of the effective day, the seller should distribute the
materials related to the contractual equipments including the operating
experience,technical and security materials involved in the project, and no
forms of tort thus arises.


10.14 Subject to the condition of not affecting safe and reliable run of the
contract equipments, if there is certain small flaw, and that the seller repairs
the above mentioned flaws within the agreed time by both partie, both parties
shall analyze the reasons together and clarify liabilities which shall be born
by the responsible party for taking measures。After the quality guarantee
period,it is the seller’s obligation to provide the paid services.


11. Guarantee and Claim


11.1 Quality warranty to the contract equipment to be supplied by seller starts
from the signature of acceptance certificate for individual works. Warranty
period is good for 24 months. At the end of warranty period, performance will be
conducted on contract equipment, especially for the reliability under the
warranty.


At the end of 24-month quality warranty period, both parties will sign off
relevant certificates (final acceptance certificate).


11.2 Seller guarantees all the equipment to be supplied under this contract is
fresh new, accommodating general and safe operation and demonstrating long life.
Also they must meet requirement specified in the contract. Equipment must be
fabricated with advanced, mature technology and best quality. Equipment must
demonstrate reliable and economical operation and is easy for maintenance.


Seller guarantees the technical materials to be provided as required in the
technical specification under the contract are integral and the contents are
correct and accurate. Such documents must accommodate design, installation,
commissioning, operation and maintenance of contract equipment.


11.3. Anytime during the process of executing the contract, for the mistake of
the seller on providing materials,technical instruction, retesting, repairing or
replacing work, the buyer shall make arrangement to cooperate with the above
mentioned work. The seller shall bear fees for repairing, replacement or labors
and the replacement or the repairing should no later than the date of the
responsibility comfirmation day within 1 month . If the buyer can’t provide
technical materials,instruction  repair and replace equipment, or there is
re-work caused by the error of the design drawings of the buyer, instruction
errors of the buyer, the buyer shall pay the fees.


 
23

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

11.4 After warranty expires, the buyer will issue within 30 days the certificate
of acceptance against contract equipment. The conditions are: Seller must finish
handling all the claims and compensation which are implemented by the buyer
prior to the expiry of such warranty. However, seller assumes no liabilities for
any abnormal maintenance or wrong operation or losses from normal wearing.


11.5 Within warranty period, if equipment is found defective and not conforming
to contract, it is deemed as responsibility of seller. In this case, the buyer
has rights to make claim against seller. In case of doubt by seller, clause
9.2.6 will apply. Otherwise, seller will provide immediate and free of chare
repair or replacement, claim or arrange other parties for repair work right
after seller receives notice from the buyer regarding the claim.


11.6 If defective equipment needs to be replaced or repaired ,the guarantee
period should be extended according to the replacement or the repair.


11.7 If, due to the reasons of the Vendor, after the performance acceptance test
as specified in Article 10, each set of Contract Plant still can’t satisfy one
or many indicators defined in Appendix 1 in the second acceptance test, the
Vendor shall pay the liquidated damages, calculated as follows: compensation on
the basis of the wind-power curve and plant availability.


(1) Power curve is evaluated as per a single set ≥ 96% in the power curve form,
and 1% of the total contract price of the plant is paid as the liquidated
damages for every 1% lower.


(2) The plant availability is the average availability of contract plant in the
wind farm, and during the quality guarantee period, the average availability of
the wind Generator Set shall be ≥96%, and 1% of the total contract price of the
plant is paid as the liquidated damages for every 1% lower. The average
availability of a single set within the quality guarantee period shall be ≥85%,
and 1% of the total contract price of the plant is paid as the liquidated
damages for every 0.5% lower. The two kinds of liquidated damages shall not be
calculated at the same time, and whichever has the larger amount shall be
implemented. If the average availability of a single set within the quality
guarantee period is < 80%, the buyer is entitled to change another brand-new
Generator Set at the Vendor’s cost or return the Generator Set. Now the Vendor
shall indemnify the double of the contract price of the plant to the buyer.


 
24

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

（3）The amount of the penalty should be no more than 10% of the total price of
the contract equipment.Even if the seller paid the penalty,it is also his
obligation to provide technical support,as well as take several measures to
achive the economical objective.


11.8 For serious defects with contract equipment during warranty period due to
fault on side of seller, then the warranty period for such components will be 12
months starting from the date of corrections are corrected.


11.9 If seller fails (except for force majeure) to deliver the goods to the
schedule in the contract not because of the fault on side of the buyer, actual
delivery date is calculated according to clause 6.1 and 6.4. The buyer has
rights to claim penalty against seller based on following rates:


A. When delivery or payment of wind turbine or it spare parts is delayed for
1-2weeks, (except the delay of the delivery approved in written by the buyer),
for each week, the penalty is 1‰ of the contractural price for each set. if the
delay is less than 1 week, then 1 week will be used in the calculation.


B. When delivery or payment of wind turbine or it spare parts is delayed for
3-4weeks, (except the delay of the delivery approved in written by the buyer),
for each week, the penalty is 1.5‰ of the contractural price for each set and
the seller is responsible for the compensate for the sub-contractor. if the
delay is less than 1 week, then 1 week will be used in the calculation.


If defective equipment needs to be replaced or repaired due to fault on the side
of seller, such occurrence causes stop to delivery or delay to installation,
then warranty period will be prolonged by the period equivalent of 30
days.（except the it is agreed by the buyer in written ），the seller should pay
penalty to the buyer,220,000 yuan for one set should be charged.The payment of
the penalty would not remove the seller’s obligation to deliver the wind
turbines. If the delivery is delayed for 60days,the buyer has rights to
terminate part or the whole of the contract, all of the losses arised therefrom
should be borne by the seller.


11.10 If it is verified that seller’s fault causes seller to fail to make the
delivery as scheduled in the specification of the contract, both parties will
verify the key technical materials, design and planned materials which affect
construction progress.


A. When delivery or payment is delayed for 1weeks, for each week, the penalty is
20,000 Yuan for each batch. if the delay is less than 1 week, then 1 week will
be used in the calculation.


B. When delivery or payment is delayed for 2-4 weeks, for each week, the penalty
is 40,000 Yuan for each batch. if the delay is less than 1 week, then 1 week
will be used in the calculation.


C. When delivery or payment is delayed for over 4 weeks, for each week, 60,000
Yuan for each batch. if the delay is less than 1 week, then 1 week will be used
in the calculation.


 
25

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

11.11 If contract performance is delayed due to delay, negligence and or
mistakes with the technical service by seller, for each week delay, seller will
pay as penalty to the buyer 0.5% of the amount for each equipment package. Also
seller will pay for all the direct losses due to his faulty technical service or
breach of contract.


11.12 The payment of the penalty would not remove the seller’s obligation in the
contract.


 11.13 If it is verified that the buyer postpone the payment, the buyer should
pay the penalty based on following rates:


A. When delivery or payment is delayed for 1-4 weeks, for each day, the penalty
of each set is 0.3% of the delayed amount.


B. When delivery or payment is delayed for 4-24 weeks, for each day, the penalty
of each set is 0.4% of the delayed amount.


C. When delivery or payment is delayed for over 24 weeks, for each day, the
penalty of each set is 0.5% of the delayed amount.


12 Insurance


12.1 The insurance paid by seller will last until goods arrive on site.
Insurance amount will be 100% of contract amount (one hundred and ten percent)


12.2 The seller should provide a copy of the insurance for the first batch of
equipment 20 days prior to the delivery to the buyer. If it is the seller's
cause that the copy of the insurance can not be provided.


The seller should agree to the buyer's non-payment of transport fees until the
buyer received a copy of the insurance.


13. Taxes and fees


13.1 Seller will pay all the taxes and fees rated to this contract in accordance
with applicable national tax laws, codes and regulations.


13.2 The prices contained in this contract are tax included. Taxes and fees for
equipment, technical materials, service (including transportation) and imported
equipment/parts are all included in the contract prices and will be paid by
seller.


13.3 The seller shall assist the tax reliefs of the imported equipment and
materialsthe  in the project .


 
26

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

14. Subcontracting and outsourcing


14.1 Seller is not allowed to assignment in partial or full of any part of the
contract to any other parties.


If the seller needs the content and ratio of sub ,the buyer should approveat
first.


14.2 The seller shall execute the contract in accordance with appendix 1 and
appendix 8 .


14.3 Technical service for the equipment/components under subcontract will be
handled according to clause 8.11, 8.12 .


14.4 Seller assumes all the liabilities for all the subcontracted equipment and
components under the contract.


14.5 The content of subcontracting and outsourcing,please see the appendix1 and
appendix8.


14.6 Seller is not allowed to assignment in partial or full of any part of the
contract to any other parties. Five big components of the wind power generation
system are not allowed for subcontracting without consent with the buyer. If
subcontract is allowed, the contents and ratio of subcontract items must be
approved by the buyer. Seller assumes all the liabilities for all the
subcontracted equipment and components under the contract.


14.7 The buyer’s right


The seller should supervise and guide the work of its sub-contractors.If the
buyer found the defect of the sub-contractor’s work,the buyer will notify such
party in writing. The violating party will within 5 days of the notice will make
corrections to such defect. If correction fails or correction plan cannot be
proposed after 5days of another notice, the other party will taker all measures
to make up the defects. All the costs, fees and claims incurred from this will
be the liability of the seller.If the buyer refuse to pay for the fees,the buyer
can deduct the amount from the balance. losses caused to buyer will be paid
by the seller.


14.8 Non Contractual Relationship


Whatever the Contract stipulates, it shall not be deemed as a contractual
relationship existing between the buyer and any of the Vendor’s subcontractors
for the buyer’s approval, confirmation, agreement or supervision of it.


14.9 Termination of Subcontractors


In case the buyer finds that the work any subcontractor of the Vendor doesn’t
conform to the requirements of this Contract or has serious defects, the buyer
shall be entitled to require the Vendor in written to terminate the
subcontractor. The Vendor shall give reasonable explanations within 7 days upon
receiving the buyer’s written requirement to the buyer’s satisfaction. If the
buyer isn’t satisfied with or doesn’t accept the explanation, the Vendor shall
terminate the subcontractor’s contract within 14 days upon receiving another
notice of the buyer. The exercising of the foregoing right by the buyer shall
not be subject to the restrictions of whether this subcontractor has been
approved, agreed or confirmed by the Vendor.


 
27

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

15 Change, modification and termination of contract


15.1 Once contract becomes effective, neither party is allowed to make and
unilateral and arbitrary modification to contracts (including
appendices).Any change, modification and termination to contract should be
informed to the other party in written.


If there is change to contract price or the schedule of delivery, one side
should submite the detail instruction of the change in 7days after the receiving
of the notice.  It becomes effecive after both parties agreed and signed the
agreement.


15.2 In case either party has violation or refuses to perform the contract, the
other party will notify such party in writing. The violating party will within 7
days of the notice will make corrections to such violations or refusal. If
corrections cannot be corrected in 7 days, correction plan is needed. If
correction fails or correction plan cannot be proposed, the other party will
reserve the rights to terminate in partial or in full the contract. For such
termination, the other party will not issue change order. All the costs, fees
and claims incurred from this will be the liability of the opposite party. If
there are other clauses available with regards to such violation, such clauses
will be applied for.


15.3 If the buyer exercise the right of termination , the buyer has the right to
stop the payment which shoud do at term of termination.


 and  has the right to claim the prepay during the exercise of the contract.15.4
During term of contract, if the contract cannot be further performed due to
change to national planning, the seller and/or the buyer can propose to the
other party to terminate or modify affected clauses.


15.5 If the equipment cannot be delivered due to fault on seller side, the
seller will pay penalty to the buyer. Such penalty will be 30% of the amount for
returned equipment. Also losses caused to the buyer will be paid to the buyer.


15.6 If the equipment cannot be delivered due to fault on seller side, the
seller will pay penalty to the buyer. Such penalty will be 30% of the amount for
returned equipment. Also losses caused to the buyer will be paid to the buyer.


15.7 Before the declare of the seller’s bankruptcy, the debt to the buyer in
such contract should take priority.During the change of property,there is an
obligation for the seller to make sure the the performance of the buyer’s
contract.


 
28

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

15.8 In case of occurrence related to clause 15.7, the buyer has rights to
obtain the takeover of all the contract equipment related tasks. Also he can at
appropriate time take away all the contract equipment related design, drawing,
instructions and materials in the premises of the seller. The ownership of such
items belongs to the buyer. The seller will provide the buyer with all the
convenience for such handling so that the buyer can remove above design,
drawings and materials. The buyer will assume no liabilities for any direct or
indirect claims against the seller from termination of such contract. In
addition, both parties will reach agreement on the evaluation of the performed
part of the contract. Also they will handle all the consequences because of
advance contract termination.


15.9 Termination to contract to force majure.


15.9.1 The seller should make sure the storgae and insurance of all the related
documents,information,equipment  (finished or semi-finished products) and the
material ,and the fees should be paid by the buyer.


15.9.2 The buyer shall not bear any liabilities for the claims, either direct or
indirect, against the Vendor by a third party due to termination of a part of or
the whole contract.


15.9.3 If the contract is partially terminated, the other parts shall be still
valid and performed.


15.10 The obligations undertaken by both parties of the Contract shall not
extend beyond the scope of this Contract. And one party of the Contract shall
not make statements, descriptions, commitments or actions having binding force
over the other party.


16 Force Majure


16.1  Force Majure means that when signing the contract , the incidents
unforeseeable , unavoidable , and unsolvable , including but not limited to
severe natural disaster or calamity (such as typhoon , flood , earthquake , fire
or explosion etc.) , war (no matter declared or not) , rebellion , commotion etc
. Any party of the contract , because of force majure, and execution of the
contract was influenced , will delay the time limited of pursuing the obligation
of contract with the time limit equal to the duration of force majure , but can
not adjust the price of the contract due to delay caused by force majure.


16.2 The party influenced by force majure should notify by fax about the detail
of force majure to the other party after happening of force majure, and within
14 days delivered the proving documents issued by the authority to the other
party, the party influenced should try his best to reduce the influence and the
delayed caused, once the influence of force majure is finished, he should notify
the other party.


 
29

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

16.3 If both party estimate that the influence of force majure might be
prolonged to over 120 days, each party should solve the execution problem of
this contract through friendly negotiation.(including delivery, installation,
commissioning and acceptance etc.)。


17 Settlement of Dispute of the Contract


17.1 All the disputes related and caused by this contract should be solved
through friendly negotiation, if negotiation failed, any party of the contract
has the right to apply for arbitration at the arbitration institute at the
location of the buyer, and the arbitration will have power upon both parties.


17.2 The place of arbitration:Wuhan


17.3 Arbitral institution:Wuhan arbitration commission.


17.4 Arbitral decision shall be binding to both parties.


17.5 Except there are other rules,the fees occurred in the above process should
be borne by the the losing side.


17.6 Unless other agreements exist, the arbitration will not influence that each
party continue pursue his own obligations under the contract.


18. Execution of contract


18.1 The contract becomes effective since both authorized representatives
signing the contract and has been sealed.


18.2The effective date of the contract:


The effective date will start from the action date of the contract to when the
final acceptance document is issued, compensation finished, money paid and goods
delivered.


19. Others


19.1  The laws adapted to this contract are the present laws of Peoples Republic
of China.


19.2  The appendices included by this contract are the crucial part of this
contract and has the same legal power.


19.3 The obligation of the parties undertaking the  contracts shall not exceed
the provisions of the contract, either party shall not make statements,
representations, promises or actions on behalf of the other party.


 
30

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

19.4 The contract sets out the responsibilities, obligations, compensation and
redress provisions of the both parties, . Any party does not assume
responsibility beyond the provisions, obligation, compensation and redressof
this contract.19.5 Any party without the permit of other party should not
assignment part or all the rights and obligations to the third party.


19.6 For the documents and files supplied by both parties under this contract
should not be provided to any third party unrelated to the contract equipments
and projects.


19.7 Patent：The seller should ensure the buyer, when using the goods or any part
of the good , not be impeached by third party for violation of his patent right
, brand right or industrial design right . When any third party raises
compensation for violation, the buyer should informe the seller in 7business
days after the day of allegation.


the seller should response to the third party for Settlement, and should bear
the legal and economical responsibilities caused hereinafter.Both parties should
appoint two authorized representatives respectively,who are responsible for the
technical and economical problems.The authorized representatives’ name and
postal address should informe the other party at the effective day of the
contract.


19.8 Any mail communication notification or requirement , if is written formally
and sent to the following address by people , or registered mail , air mail ,
telecommunication or fax , after getting confirmation by the people of other
party and/or by communication equipment , will be deemed as having been formally
accepted by the other part


19.9 The contract should be written in Chinese,the documents,technical
materials,instruction,minutes and letters during the business should be the
Chinese version,the Chinese should have priority.


19.10 This contract has 6 original copies and 8 duplicated copies, the seller
hold 1 original copy and 1 duplicated copies. The buyer hold 5 original copy and
7 duplicated copies.


 
31

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

Buyer
Seller
   
Name：
Wuhan Kaidi Electric Power Co., Ltd.
 
Wuhan Guoce Nordic New Energy Co., Ltd. (“The seller”)
       
Adress：
Building Kaidi 1Jiangxia Av. East Lake New Technology Development Zone,Wuhan
 
Nanhu Av. East East Lake New Technology Development Zone,Wuhan
       
Post Code：
430223
 
430074
       
Contact:
Gao Zhiping
 
Yanhuan
       
Tel:
027-67869404
 
027-87985085
       
Fax：
027-67869067
 
027-87985096
       
Account Opening Bank:
Wuhan Commercial Bank Guanshan branch
 
Agricultural Bank of China
       
Bank Account
0120101000298
 
040001040002107
       
Registration Number
of Taxpayer :
420101764643583
 
420101792400140
       
Seal:
             
Signature of representatives:
 
Signature of representatives:
         
Signature Date:
 
Date:
 

 
32

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Appendix 1 Technical Agreement


See the Technical Agreement for details
 

--------------------------------------------------------------------------------


 
Contract No.: LJ20070830
 
Fengkou Wind Farm Project Phase I in
Pinglu Constructed by Wuhan Kaidi
Electric Power Engineering Co., Ltd.
  (49.3 MW)
 
Main Machine Equipment of
Wind Turbine Generator System
 
Technology Agreement
 
Design Unit: Northwest Electric Power Design Institute
 
Purchasing party: Wuhan Kaidi Electric Power Engineering Co.,Ltd.
 
Supplying party: Wuhan Guoce Nordic New Energy Co., Ltd.
 
Date: Jul. 15, 2008

 

--------------------------------------------------------------------------------

 
 
Appendix 1：Description on composing and technical performance of contract
equipment
 
1. Spec. & model
 
Guoce Nordic DW 1.0S system is grid connection Wind Turbine Generator System.
Its rating power is 1.0MW, consists of horizontal axis, double blades, drum-type
tower with upwind. Its service life of design is 20 years.
 
2. Technology description
 
Design aims of DW 1.0S is translating wind energy into electric energy adopting
wind turbines of structure much lighter and simple than the traditional design.
In this way it can compete with other wind turbines and energy source.
 
Material quantity used for wind generator should be direct proportion with the
load born by the wind generator, thus the material utilization quantity must be
the least. Fatigue loading during the normal operation is mainly limited by
design of blade, wheel hub and yawing system.
 
Main function of yawing system is to make the blower fan towards the correct
wind direction. Simultaneously, provide flexible damp connection for nacelle and
turbine tower. Flexible and good damp design eliminates vibration accumulation
caused by any load in the structure. At the same time, characteristics of the
selected generator enables the possibility of reducing vibration generated by
driving torsional moment; otherwise, the driving torsional moment will generate
strong vibration under the impact of turbulent flow and shear wind.
 
When the Wind Turbine Generator System stops in the maximum wind speed, blower
fan design must consider the ultimate load, ultimate load keeps a direct
proportion with the exposed area in the wind. Two blades design under this
environment has the least exposed area in the wind. According to the calculation
of static state load, the load of blower fan under other situation is the same
as the above: for example, over run in case of electric grid failure, fast
change of wind direction and etc.
 
The Wind Turbine Generator System belongs to slender design. Blade, turbine
tower and other parts are easy to generate vibration. In order to maintain low
load, calculating carefully the characteristic frequency of all parts and
aforesaid attenuation yawing system and generator vibration are very necessary.
For the purpose of better dynamic characteristic of wind generator, the
complicated service condition of the entire wind generator will need a large
amount of computer calculation and simulation.
 
The fixed pitch speed loss type power regulation and control under high wind
speed is an important character to realize simple design. Other important simple
design will be realized through the integration of yawing system (this system
doesn’t need very expensive yawing brake device commonly used in other large
wind generator) and principal axis gear-box.
 
 

--------------------------------------------------------------------------------

 
 
Chassis design provides a compact structure for blower fan, round section steel
chassis connects with the gear casing with flange.
 
All the above-mentioned characters enable total weight of blower fan with double
blades oscillation axis design 25% less than other wind generator with the same
power.
 
Det Norske Veritas has authenticated the desi.
 
Blades
 
Blades are made of fibre glass reinforced resin. Bolt to the wheel hub through
steel strap crimp connection to the blade root. Paint the external plastic resin
layer of blade into grey and polish, and reduce air resistance.
 
Blade tip can be rotated through internal device, and stop the blower fan
operation if necessary. Prevent the deflexion of blade tip through hydraulic
pressure column of wheel axle under normal operation. The blade tip rotation can
become spoiler through releasing the pressure of hydraulic cylinder if
necessary.
 
Blade lightning protection is designed according to standards of IEC 61400-24 Ed
1.
 
Wheel hub
 
Design of wheel hub is compact with lighter weight, and distance from principal
axis of gear-box to the center of wheel hub is short. Wheel hub is made of
nodular cast iron. The so-called rocker design reduces the fatigue load of the
entire wind generator.
 
Hydraulic pressure component in the wheel hub can control the blade tip, which
can be overhauled through the manhole on the wheel axle. Power is supplied
through slip ring. Elliptical hole on the blade flange can adjust the blade
angle of attack. When maintenance is required, wheel hub can be locked.
 
Gear-box
 
Planet gear-box will increase low rotating speed of impeller to high rotating
speed suitable for the generator operation. Gear-box includes also principal
bearing, which makes the wind generator very compact. Gear-box flange is
connected to the chassis composed with pipes. Adopt splash lubrication and
realize heat emission by connecting radiator of generator with liquid heat
emission circulation. Temperature sensor indicates oil temperature and closes
the wind generator when oil temperature is too high. Sensor measures oil tank
temperature and fast bearing temperature. Two sets of heating devices installed
on the oil tank area in order to preheat lubricant in cold weather.
 
High-speed shaft and machinery brake
 
Counter shaft is connected with brake disc and two flexible brake sheets. Two
brake sheets adopt brake pad without asbestos. When hydraulic pressure device is
releasing (passive system), brake sheet closes through spring. Control system
will monitor the abrasion and malfunction of brake sheet.
 
 

--------------------------------------------------------------------------------

 
 
Chassis and support cylinder
 
Steel welding round column chassis is very compact, and easy to be manufactured.
Gear casing flange is connected to the front side of chassis, generator is
connected to the back side of chassis, and lower part of chassis connects with
yawing bearing through elastic material. Elastic material is used for absorption
of vibration, so as to prevent the vibration of gear casing and generator being
transmitted to the turbine tower, otherwise it may generate noise. Maintenance
personnel can realize maintenance through manhole on the yawing bearing and
chassis.
 
Nacelle
 
Nacelle provides an indoors maintenance space with a standing height for the
maintenance person. The nacelle is bolted with upper part and lower part made of
fibre glass reinforced polyester. The bottom of the nacelle should cover with
non-slip mat; wall and ceiling in the nacelle have covered with materials that
can absorb sound.
 
Prominence of chassis top can transfer equipment through door at the end of
nacelle or the turbine tower. It can also be used to decrease the blade on the
ground. Port at the end can use survival equipment for life rescue under
emergency situation, such as, internal fire. There is a heat exchanger on the
external top of nacelle for emitting surplus heat of gear casing and generator.
The lightning rod and wind speed anemoscope are installed on the external top of
nacelle. These equipments on the top can be maintained through the door of
nacelle top.
 
Nacelle has set personnel safety rope tying point, including safety rope tying
points to entering the nacelle and top.
 
Sealing of the nacelle is good, which can prevent the entry of blowing dust with
reliable rain proof and moisture resistance.
 
Yawing system
 
Chassis is connected with nacelle through yawing bearing, and realize blower fan
towards wind direction. Three planet gear-box will operate on the inside gear of
yawing bearing driven by hydraulic motor.
 
Under all operation conditions – yawing or not yawing - yawing system realizes
small breadth and damped weaving movement of the entire wind power nacelle. Only
when maintenance is required, yawing system will be locked and no movement is
allowed.
 
The yawing system has automatic unmooring function, the setting condition of
yawing counter can guarantee automatic unmooring and reset after the cable reel,
simultaneously, the system has set cable reel protection device, once the
automatic unmooring function is failure, while cable reel to certain extent, the
cable reel protection device will send accident signal of emergency stop.
 
 

--------------------------------------------------------------------------------

 
 
Electric system
 
The electric system includes slip adjustable single speed asynchronous
generator, inside variable resistor connects rotor coil. Slip range 3%,
generator adopt liquid cooling method.
 
Power can be transmitted to the tower bottom through flexible cable enwinding to
two directions.
 
Turbine tower
 
Column cone shaped turbine tower is welded with steel sheets. Maintenance
personnel enter from the door on the ground. Vertical ladder is set in the
tower, which is equipped with drop safe guardrail. Clean the surface of turbine
tower by sand-sweeping and paint for corrosion protection, and color should be
the same with blade.
 
According to the different situation on the spot, equip turbine tower with
different height, so as to adapt to the situation on the island, bank and sea.
 
Control system
 
Control system is based on a microprocessor. Control system controls the
operation of entire wind generator, as well as the wind generator stillness or
idling in breeze, connect with generator under normal rotating speed, adjust
orientation and wind direction of wind generator, and unmooring (by rotating the
nacelle) if necessary, control all functions, turn off the blower fan in case of
emergency or wind power too strong. Connect the blower fan control system
through telephone line by using a set of PC with modem.
 
If the brake moment of generator disappears, if electric component failure or
electric grid fluctuation, the blower fan will accelerate to high rotating
speed. The control system can safely handle these situation and brake through
complicated steps. The control system will send out common stop instruction if
any parameter failure, such as electric grid voltage (electric grid failure),
rotating speed, power, temperature, vibration and etc. Emergency stop will be
implemented in case of control system failure through “Watch-dog” function.
Control system machinery brake can be realized through cutting off the power of
hydraulic pressure solenoid valve by releasing blade top hydraulic cylinder
pressure. Blade tip acts through centrifugal force, while brake sheet acts
through mechanical spring. When electric grid fails, brake will start due to
power off. Any action of machinery brake or blade tip spoiler will make the wind
generator to reduce to safe low rotating speed.
 
The final safety measure is that there is a safety valve in the hydraulic
pressure component of wheel hub, it will release oil in the oil cylinder to
control blade tip if hydraulic pressure is too high, at this time, and the
blower fan stays in over speed status. And then spoiler function will reduce the
blower fan rotating speed.

 

--------------------------------------------------------------------------------

 
 
Hydraulic system
 
Hydraulic system mainly consists of hydraulic pump station, oil circuit, control
component and actuating mechanism to be as the power of brake device. Brake
device is installed on the fast axis, brake disc material should comply with the
requirements of low temperature, and dynamic balancing test should be made
before ex-factory. The unit has equipped with two independent brake system, so
as to guarantee that any condition of the wind generator unit (including load
off of electric grid failure) and wind wheel rotating speed stops at maximum
rotating speed. Blade tip spoiler operates based on aerodynamic force principle,
which will be used directly on the ferries wheel.
 
Lightning protection system
 
Figure of nacelle lightning protection system
 
[fig8.jpg]
 
Figure 8
 
Design standards of lightning protection system IEC 61400-24 Ed 1. The following
part describes the entire system:
 
(1) Blade will install standards lightning protection device of Denmark LM
Company in the vicinity of blade tip. Receiver will connect with blade root
through cable. Blade root will connect with wheel hub through cable.
 
(2)   Wheel hub connects with grounding end in the main control cabinet through
slip ring.
 
(3)   Nacelle top device lead cooling water to air cooler, wind power sensor
grounding (lower part of nacelle) .
 
(4)   Generator will earth through main control cabinet. Main control cabinet
includes also the rheostat installed between generators and grounding. Rheostat
exists between 220V and grounding.
 
(5) Chassis connects with foundations through special cable.
 
(6) Main control cabinet of electric apparatus connected with grounding steel
bar to the foundation. Main control cabinet also includes rheostat installed
between generator and grounding. Rheostat exists between 220V and grounding. If
any over pressures, rheostat connects quickly with grounding.
 
(7a) Diameter to connect foundation cable 185 mm2
 
 

--------------------------------------------------------------------------------

 
 
(7b) Nacelle connects with turbine tower through slip ring
 
(8)   Fast axis electric separation
 
Figure of lightning protection system of tower foundation
 
[fig9.jpg]
 
Figure 9
 
(9) Grounding cable diameter connecting to foundation is 185 mm2.
 
(10) Grounding cable diameter connecting to transformer is 240 mm2. Transformer
Y connects at 690V side.
 
(11) Turbine tower flange connects with grounding steel bar of power
distribution cabinet of the turbine tower.
 
(12) Grounding steel bar will be installed in the cabinet of the tower bottom
and install breaker.
 
(13) (13) Grounding copper wire ring. If other grounding system will be
selected, the grounding copper wire ring can be replaced.
 
Monitoring
 
The operation of wind generator is realized through the panel installed at the
nacelle and tower bottom and LCD display. These controls include starting,
switch-off, switching to manual mode and confirmation of error message. These
functions may also be fulfilled through remote telephone line. Monitoring system
also provides basic parameter statistics for generator’s run including
generating capacity, wind power and failure history etc.
 
Electric connection
 
The system adopts generator -transformer group wiring mode, box transformer
outlay.
 
Frequency: 50Hz (+2/-2Hz)
 
Voltage: Un±10%

 

--------------------------------------------------------------------------------

 
 
Flicker: GB12326
 
Harmonic wave: GB/T14549
 
Noises
 
Sound power             100 dB (A)
 
40dB (A) distance        470m
 
Electric system diagram
 
[fig11.jpg]
 
Figure 11: Main components of electric system
 
 
3. Collectivity technical data of wind turbine generator system
 
No.
 
Description
 
Unit
 
Specifications
1
 
Wind turbine generator system
       
1.1
 
Manufacturer
     
Wuhan Guoce Nordic New Energy Co., Ltd.
1.2
 
Model
     
DW 1.0S
1.3
 
Rated power
 
kW
 
1000
1.4
 
Impeller diameter
 
m
 
59
1.5
 
Cut-in wind
 
m/s
 
4
1.6
 
Rated wind speed
 
m/s
 
15
1.7
 
Cut-out wind speed (10min mean value)
 
m/s
 
20
1.8
 
Cut-out limit wind speed (5sec mean value)
 
m/s
 
25


 

--------------------------------------------------------------------------------

 
 
1.9
 
Maximum wind speed proof (5sec mean value)
 
m/s
 
55
1.10
 
Design service life
 
year
 
20
1.11
 
Operating temperature
 
 °C
 
-30—45
1.12
 
Quantity installing the same type of blower fan (China)
 
Set
   
2
 
Blade
       
2.1
 
Blade material
     
Fiber glass reinforced resin
2.2
 
Blade amount
 
Piece
 
2
2.3
 
impeller rotating speed
 
rpm
 
21.03
2.4
 
Linear speed of blade tip
 
m/s
 
64.84
2.5
 
Blade length
 
m2
 
28.3
2.6
 
Swept area
     
2732.6
2.7
 
Rotation direction (look from the upper wind)
     
Clockwise
3
 
Speeding increase gearbox
       
3.1
 
Number of gear stages
     
3 grades, 2-stage star, 1 stage parallel axes
3.2
 
Transmission ratio of speeding increase gearbox
     
73.458
3.3
 
Rated power
 
kW
 
1000
3.4
 
Model of lubricant
     
Mobil SHC 632
4
 
Generator
       
4.1
 
Type
     
Asynchronous generator
4.2
 
Rated power
 
kW
 
1000
4.3
 
Rated voltage
 
V
 
690
4.4
 
Rated frequency
 
Hz
 
50
4.5
 
Rated rotating speed
 
rpm
 
1545
4.6
 
Rated slip
     
3%
4.7
 
Power actor (cosφ)
     
0.98-1 (capacitance compensation)
4.8
 
Protection degree
     
IP54
4.9
 
Lubrication methods
     
Charge lubricating grease periodically
4.10
 
Insulation grade
     
H
5
 
Brake system
       
5.1
 
Primary brake system
     
Pneumatic brake of blade tip
5.2
 
Secondary brake system
     
Fast axis mechanical disc brake
5.3
 
Brake protection mode
     
Hydraulic release /decompression brake
5.4
 
Hydraulic oil Model
     
SHC 524
6
 
Yawing system
       
6.1
 
Type /design
     
Hydraulic drive
6.2
 
Control
     
Passive /initiative wind
6.3
 
Lubrication methods
     
Charge lubricating grease periodically
6.4
 
Lubricating grease Model
     
Mobilux EP2
6.5
 
Yawing speed
 
Degree /second
 
0~2 adjustable
6.6
 
Anemscope model
     
Thies 4.3518.00.000 NPN with heating
6.7
 
Weather blade model
     
Carlo GavazziDWS-D-DDC13 with heating
7
 
Control system
       
7.1
 
computer cabinet type/design
       

 
 

--------------------------------------------------------------------------------

 
 
7.2
 
Manufacturer /control software development
       
7.3
 
Software control interface
     
English interface
7.4
 
Compensation capacitance
       
7.5
 
Rated capacity
 
kVAr
 
336
7.6
 
Group number
     
8
7.6.1
 
Power factor of rated output
     
0.98-1
7.6.2
 
75% power factor of rated output
     
0.98-1
7.6.3
 
50% power factor of rated output
     
0.98-1
7.6.4
 
25% power factor of rated output
     
0.98-1
8
 
Lightning protection
       
8.1
 
Lightning design standard
     
IEC 61400-24 Ed 1
8.2
 
Lightning protection measures
     
Lightning protection for blade tip and etc.
8.3
 
Grounding resistance of blower fan
 
Ω
 
≤4
9
 
Tower
       
9.1
 
Type
     
Welding steel pipe, painting
9.2
 
Top /bottom diameter
 
m
 
1880/3200
9.3
 
steel plate
 
mm
 
10-20
9.4
 
Tower material
     
Q345D
9.5
 
No. of section
     
Three
9.6
 
Color of appearance
     
White


 

--------------------------------------------------------------------------------

 
 
Appendix 2 Supply scope of the seller and itemized price
 
1. Supply scope of the seller and price ( RMB yuan)
 
Description
 
Type or
specificati
on Qty.
 
Quantity
 
Unit price
 
Total price
 
Remake
01 Nacelle
 
50
 
No.
         
Excluding the tower frame
02 Blade
 
50
 
Set
 
It is included in 01
   
03 Connecting bolt between the wheel hub and blade
 
50
 
Set
 
It is included in 01
   
04 Central monitoring and remote monitoring software
 
1
 
Set
           
05 Connecting bolt between the nacelle and turbine tower
 
50
 
Set
 
It is included in 01
   
06a Connecting bolt between the turbine towers
 
50
 
Set
 
It is included in 01
   
06b Connecting bolt between the turbine tower and foundation ring
 
50
 
Set
  It is included in 01  
In case of the foundation ring, this item could be deducted.
06c Electric power in turbine tower and the electric fittings of control cable
 
50
 
Set
  It is included in 01    
07 Transportation and insurance
 
50
 
Set
         
Free on ground on the field
08 Micro-location selection
 
1
 
Wind farm
         
Completed by the design institute
09 Tower frame
 
50
 
Set
         
Self-prepared by the buyer
10 Manufacture supervision of foundation
 
40
 
persons/day
         
Free on ground on the field
11 Manufacture supervision of tower frame
 
60
 
persons/day
           
12 Field installation instructions
 
200
 
persons/day
           
13 Debugging and commissioning
 
200
 
persons/day
           
14 Labor cost in 2-year guarantee period
 
900
 
persons/day
           
(3 times in the 1st year, 2 times in the 2nd year)
 
10
               
15 Factory training at home (for 5 persons and lasting 2 weeks)
  
 
  
persons/week
  
     
  
 

 
 

--------------------------------------------------------------------------------

 
 
16 Spare parts (two years after the guarantee period)
1
   Set
     
17 Consumables (within two-year guarantee period)
1
Set
     
18 Special tool
1
Set
     
19 Field training
150
persons/day
     
20 Design liaison meeting
3
Times
The first meeting will be hold within two weeks after contract coming into
force; the time of the second meeting will be confirmed in the first meeting;
the time of the third meeting will be confirmed in the second meeting;
21 Total price
 

 
 

--------------------------------------------------------------------------------

 
 
Supplier of Main Parts
 
S.N.
Name of part
Supplier
1
Blade
Baoding Zhongneng Windpower Equipment Co.,Ltd.
2
Gear-box
Jahnel Kestermann GmbH
3
Wheel-hub
Shancai Casting Factory
4
Generator
Weier Antriebe und Energietechnik GmbH
5
Yawing drive
Brevini AB
6
Yawing bearing
Wazhou Group
7
Control system
MITA

 
Foundation design and technical instruction of foundation construction
 
The seller designs the foundation drawing and is responsible for the quality.
Make foundation design, submit foundation construction drawing and technical
specifications and grounding design, and disclose foundation design and dispatch
technicians to the site to offer all-the-way technical instruction to each
construction unit (not more than two at most) for the construction of the first
foundation and put forward suggestions and advice to the buyer for the problems
found during the construction process according to the survey report of soil at
each engine location. For other foundations, the buyer shall strictly construct
according the procedure and requirement of the first foundation construction.
Technicians of the seller will go to the site regularly and propose suggestions
and advice to the buyer according to construction situation in written form.
 
Micro-location selection
 
On the base of the seller provides the system data, Design institute entrusted
by Buyer completes micro-location selection, Seller will affirm the results.
 
Technical instruction of design and fabrication of turbine tower
 
The seller submits design drawings and technical specifications of turbine tower
and is responsible for the design quality. The turbine tower design/fabrication
and dispatches technicians sent by seller will offer all-the-way technical
instruction more than two-three sets till buyer holds the technical essential.
For other turbine towers, the buyer shall strictly construct according the
procedure and requirement of the first turbine tower manufacturing. Technicians
of the seller will go to the factory regularly and propose suggestions and
advice to the buyer according to manufacturing situation in written form.
 
Hoisting operation of the system
 
The buyer is responsible for hoisting the generator system, including drawing up
hoisting design and plan, hoisting worker and preparation of equipment. The
seller shall propose suggestions and advice about the hoisting design and plan
to the buyer and dispatches technician to the site within the time designated by
the buyer to offer technical instruction about hoisting of generator set. The
technicians sent by seller will offer all-the-way technical instruction more
than two-three sets till buyer holds the technical essential.

 

--------------------------------------------------------------------------------

 
 
Debugging and reliability operation of the generator system
 
Installation, debugging and reliability operation of the generator system shall
be completed by the seller who is responsible for the quality. Debugging of
equipment shall be completed by the foreign side. The buyer shall dispatch
workers for cooperation if the seller requests.
 
Production and connection of 690V dynamic cable joints of each section of
turbine tower, connection between communication interface within the sets and
cable of central monitoring system, production and connection of 690V
transmission cable joints connected to the low-voltage distribution cabinet and
box transformer substation entering the generators from outside of generators
are finished by the buyer, and the seller offers technical instruction.
 
During the installation, debugging, reliability operation process, the seller
shall inspection for failure, analyze reasons, eliminate failures and replace
damaged parts if failure and damage appear due to the seller’s reason.
 
Monitoring system must be fully functional and put into normal use before the
first generator goes into reliability operation.
 
Quality guarantee period
 
After the sets pass reliability operation that is consecutive, unfailing, safe
and stable for 360 hours and the pre-acceptance certificate is issued, the
seller begins to offer quality guarantee period service in accordance with the
contract, including guarantee of availability and power curve, failure
inspection and elimination and repair of sets, replacement of damaged parts,
regular maintenance of sets, upgrading of control software or adjustment of
control interface’s displaying content according to the existing function of the
system by the requirement of the buyer.
 
During the quality guarantee period, the seller shall provide written report
about the wind farm to the buyer at the beginning of each month, which
summarizes each and every generator’s running situation (including availability,
power curve and shutdown caused by failure) in last month. The buyer may
exchange advice with the seller about the problems reflected in the running
report.
 
Staff arrangement and time for regular maintenance within quality guarantee
period:
 
The first time: 1 month after debugging. 2 persons 1 day for each wind generator
 
The second time: 6 months after debugging. 2 persons 2 day for each wind
generator
 
The third time: 12 months after debugging. 2 persons 2 day for each wind
generator
 
The fourth time: 18 months after debugging. 2 persons 2 day for each wind
generator

 

--------------------------------------------------------------------------------

 
 
The fifth time: 24 months after debugging. 2 persons 2 day for each wind
generator
 
The contents for regular maintenance include:
 
Inspection and repairing in the first month:
 
 
l
Inspection tightness of bolts (100%)

 
l
Adjustment of direction-adjustment system

 
l
Replacement of oil filterer of gear box

 
Half-year inspection and repairing
 
 
l
Inspection electric control cabinet, clean or replace air filtering net,

 
l
Inspection sensor and test protective function,

 
l
Inspection and adjust direction-adjustment system

 
l
Lubrication, adding oil (generator, yawing)

 
l
Inspection blade appearance (internal and external)

 
l
Inspection generator and replace carbon brush

 
l
Inspection gear box, change oil filterer and take oil sample

 
l
Inspection slip ring and maintenance

 
l
Inspection brake system

 
l
Inspection hydraulic system

 
One-year inspection and repairing
 
 
l
Inspection electric control cabinet, clean or replace air filtering net, and
inspection cable and all electric parts

 
l
Inspection tightness of bolts (10%)

 
l
Inspection tower frame and parts and attachments

 
l
Inspection sensor and test protective function,

 
l
Inspection and adjust direction-adjustment system

 
l
Lubrication, adding oil (direction-adjusting, generator) , replace oil of yawing
gear box.

 
l
Inspection blade appearance (internal and external)

 
l
Inspection nacelle and wheel hub

 
l
Inspection generator and replace carbon brush

 
l
Inspection gear box, replace oil filterer, take oil sample, and inspection oil
pipe system and replace gear box oil every 3 years if necessary.

 
l
Inspection slip ring and maintenance

 
l
Inspection brake system

 
l
Inspection hydraulic system, and replace hydraulic oil filterer

 
l
Inspection attached facilities such as small hoist, fire extinguisher and safety
facilities.

 
Technical materials
 
The seller shall offer technical materials for the buyer for the purposes of
completing sets transport, foundation construction, tower frame fabrication,
hoisting, installation and running. Basic construction drawing shall meet the
requirement of applicable China design and construction specifications and may
be directly applied to on-site construction. Design drawing of turbine tower
shall be convenient for the manufacturer to draw up drawing transformation and
processing technology.
 
See appendix 3 of the contract, technical materials and relevant documents
offered by the seller for technical material list and required time for
submission by the seller.

 

--------------------------------------------------------------------------------

 
 
Appendix 3 Technical materials and relevant documents offered by the seller
 
Technical materials the seller offers must belong to the same type of the
products.
 
The list for the technical materials the seller offers is as follows:
 
 
·
Product instruction for wind generator system

 
·
Grid connection data

 
·
Installation manual

 
·
Operation/maintenance manual (electric manual\mechanical manual must meet the
demand of the buyer for disassembling and installing equipment)

 
·
Specifications of cable (domestic equivalent specifications need to be provided)

 
·
Specifications of transformer

 
·
Specifications of fibre cable (domestic equivalent specifications need to be
provided)

 
·
Construction drawing for wind generator foundation

 
·
Entire set of design and processing drawings for turbine tower

 
·
Instructions for equipment package, hoisting and transport schematic, and
packing materials, including transport precautions.

 
There must be detailed packing list within each packing box.
 
 
·
Operation and maintenance manual has already contained contents about safety and
technology.

 
·
Outline of wind generator adjustment

 
There should be five copies of all technical materials in Chinese.

 

--------------------------------------------------------------------------------

 
 
Appendix 4 Technical training
 
1. Training at seller’s factory
 
Training courses:
 


 
(1)
Safety training; 

 

 
(2)
Principles of set structure and major parts;

 

 
(3)
Training about wind generator’s operation and maintenance;

 

 
(4)
Training about failure treatment of wind generator;

 

 
(5)
Training about principles of control system

 
Training time: within 2 months before delivering goods from factory
 
Theme 
 
Content 
Product knowledge – wind generator
 
Description of wind generator and its parts
Product knowledge – wind farm
 
Description of wind farm and its sub-system and parts
Product knowledge – electric system
 
Electric and electronic system, including sensor, brake, transformer and
preventive lighting etc.
Product knowledge – blade
 
Description of blade, including brake and seesaw function
Product knowledge – hydraulic system
   
Assembling of nacelle; practice (assembled in work shop)
 
Participate in assembling sets
Introduction of control system
 
In the assembling factory
Hoisting and commissioning
 
At wind farm field


 

--------------------------------------------------------------------------------

 
 
Appendix 5 Requirement and treatment of seller’s technicians
 
1．
In order to make the construction of the contractual sets to go smoothly. The
seller shall dispatch experienced technicians capable of on-site work to the
site for technical service.

   
2．
If the seller’s technicians are foreign citizens, the seller shall inform the
buyer of their personal information such as name, sex, date of birth,
nationality, visa No., specialty, profession, working site and language 2 months
before they come to China for the convenience of buyer’s assistance and
confirmation. 7 days before they come, the seller shall inform the buyer of
their name, correct starting date, flight number, correct arriving time, luggage
quantity and weight etc. If they are Chinese citizens, the above contents shall
be informed of the buyer prior to one month.

   
3．
The seller shall designate one on-site representative from its dispatched
technicians to be in charge of solving technical problems related to the
contractual sets. Without approval of both parties, the general on-site
representatives of both parties do not have the right to change and modify the
contract.

   
4．
On-site work is based on the applicable standard technical requirement of the
buyer’s country. The seller shall not refuse or delay the work with foreign
applicable or enterprise standards.

   
5．
After the technicians of the seller arrive at the site, they shall determine
working plan according to the construction period prepared by the buyer. Any
needed modification for working plan shall be determined by on-site
representatives of both parties through negotiation. Technicians of the seller
shall develop work according to the agreed working plan by both parties. The
buyer is responsible for project progress and coordination of each construction
party.

   
6．
The seller’s technicians shall explain technical materials, demonstrate if
necessary and answer technical questions raised by the seller during the period
of foundation construction, tower frame manufacturing, installation, adjustment,
reliability operation, acceptance test, operation, and maintenance period of the
contractual set.

   
7．
The seller’s technicians shall help train the staff for the contractual sets’
installation, adjustment, production, equipment repairing and analysis.


 

--------------------------------------------------------------------------------

 

8．
The technical instructions the seller’s technicians offer should be correct. For
any equipment damage caused by incorrect technical instruction, the seller is
liable for offering new technical instruction or being deducted from the related
charged technical instruction fee according to the actual loss of the buyer, but
the compensation sum does not exceed the total sum of the technical service fee
at most. This penalty is the only penalty that the seller shall bear for this
item.

   
9．
For working progress, major work finished everyday, occurred problems or
accidents and solutions, they shall be recorded in Chinese or in both Chinese
and English in working log, one in original and two in duplicate copies where
are held by each party respectively.

   
10．
The buyer shall assist the technicians of the seller to apply for needed
procedures for staying in China and entering and departing from China, but all
the fees are born by the seller.

   
11．
The buyer shall assist the seller’s technicians to take care of proper amount of
personal or public daily articles, import and export procedures for tools and
instruments needed for technical materials and service, but the related fees are
born by the seller. The seller shall inform the buyer in advance of the above
mentioned product name, specifications, amount, weight, airway bill number,
value and import and export date.

   
12．
The buyer shall provide necessary facilitations such as food, housing with
furniture and hygiene facilities, offices, labor protection appliance, necessary
working tools, transport tools and interpreters at working site. All the fees
shall be born by the seller.

   
13．
Others

 
l
If any technician is not qualified, the buyer has the right to ask the seller
for replacement. The seller shall complete it within one week after the buyer’s
requirement for replacement, otherwise it will be treated according to the
punishment ratio of article 12.4.2.

 
l
Under the conditions of not affecting working site’s technical service and
acquiring the buyer’s approval, the seller may replace its technicians but
bearing fees by itself.

 
l
Seller’s technicians with foreign nationality shall observe the laws, rules and
regulations of P.R.A. at the working site during the period staying in China.

 
l
Life insurance of the seller’s employees shall be born by the seller. During the
execution period of the contract, in case the seller’s on-site employees are
sick or have accidents, the buyer shall actively take measures to take care or
help, but the liabilities and fees are born by the seller.


 

--------------------------------------------------------------------------------

 
 
Appendix 6 Treatment of buyer’s employees
 
1．
The seller agrees to accept the following technicians to be trained in
technologies at the seller’s offices and factories:

 
Number: 5
Days: 30
 
2．
During training period, the seller shall designate capable technicians
experienced in technology to instruct the technicians of the buyer
technologically and explain to them any possible technical problems when
executing this contract.

   
3．
The seller shall submit primary plans for technical training, design
communication and factory inspection to the buyer 2 months before training. The
buyer shall inform the seller of the name, sex, date of birth, nationality,
title and specialty of the seller’s technicians 1 month before technical
training, design communication and factory inspection. The final training plan
shall be decided according to the actual need of the buyer’s technicians through
negotiations by both parties.

   
4．
The seller shall guarantee that the buyer’s technicians can be trained on
different posts so that they can understand and grasp technologies, operation,
inspection, repairing, and maintenance skills of contractual sets. Before
training starts, the seller shall explain operation rules and work precautions
to the trainee in detail.

   
5．
During training and working period, the seller shall provide necessities needed
for technical training, design communication and for factory inspection such as
test instruments, tools, technical materials, drawings, parameter data,
uniforms, protective tools and proper offices.

   
6．
The seller shall provide round-trip tickets, housing, food and transportation
tools to the buyer’s technicians, with relevant fees assumed by the seller. If
the seller provides training abroad, it shall provide medical insurance for the
buyer’s technicians during the period abroad. During the period from the buyer’s
technician’s arrival and departure from the destination countries, the seller
shall pay 180 U.S. dollars living fees including accommodation fees etc. to the
buyer’s technicians, i.e. the accommodation and food fees of the buyer’s
technicians during this period shall be assumed by the seller and directly paid
according to this standard. If the training is made at home, the living fee for
each person per day is 300 Yuan RMB.


 

--------------------------------------------------------------------------------

 

7．
The seller shall assist the buyer’s technicians to apply for visa for entering
and departing from the seller’s country.

   
8．
The seller shall take necessary measures to guarantee the safety of the buyer’s
technicians in its facilities (office, work shop and training centre) during
working days and the period of visiting wind farm and wind generator parts
factory arranged by the seller. If the buyer’s employees are sick or have
accidents during the training period in the seller’s factory, the buyer shall
actively take measures to take care or help, but the liabilities and fees are
assumed by the buyer.

 
9．
During the technical training period, for the theoretical leaning in classroom,
the seller will provide related learning materials and teaching materials to the
buyer.

 
Appendix 7: Delivery schedule of contract equipment and project schedule
 
S.N.
 
Item
 
Months after contract becomes effective
       
1
 
2
 
3
 
4
 
5
 
6
 
7
 
8
 
9
 
10
 
…
 
…
 
30
1
 
Contract  becomes effective
                                                   
2
 
Seller offers materials
                                                   
3
 
Order parts
                                                   
4
 
Wind generator manufacture
                                                   
5
 
The system equipment delivered arrives at field
                                                   
6
 
Hoisting wind generator and commissioning
                                                   
7
 
pre- acceptance of wind generator
                                                   
8
  
Final acceptance
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 


 

--------------------------------------------------------------------------------

 
 
Appendix 8 Inspection standard and method
 
1.
inspection and test plan

 
The seller shall provide equipment quality control and test plan and equipment
inspection standard to the buyer. The test plan includes all quality controls to
be adopted on parts and the whole machine during the process of part production,
assembly, transport, installation, adjustment and reliability operation. Plan
timetable is to be listed and test plan shall list the test contents about major
suppliers, sub-contractors or independent test organizations.
 
2.
Factory inspection

 
l
The seller must strictly inspection and test production connection within
factory. The contractual equipment provided by the seller must be issued with
quality certificate, inspection record and test report, and as an assembling
part of quality proving documents for delivery.

 
l
The scope of inspection includes raw materials and factory entrance of elements
and parts, component processing, assembly, test until factory acceptance.

 
l
The buyer has the right to participate in the inspection of major parts and wind
generator assembly process at the production site of the seller.

 
l
The seller shall provide assembly experiment of each wind generator, acceptance
report of ex-factory and adjustment report in factory.

 
l
The seller is obligatory for providing quality certificate and technical
documents of the complete machine and parts to the buyer.

   
3.
On-site inspection

 
On-site inspection refers to the wind generator equipment inspection upon
arriving the buyer’s shipping port and installation site.
 
 
l
After the equipment is transported to the shipping port of the buyer, both the
seller and the buyer shall inspection whether the external packing is damaged.
The seller is responsible for repairing in case of damage.

 
l
The seller’s equipment packing must meet the requirement for domestic land
transportation to the arranged site. The seller shall assume the fees if it does
not meet the transport conditions. After the equipment is transported to the
installation site of the buyer, both parties jointly inspection whether the
external packing is damaged. The seller shall assume the penalty if the damage
is not caused by transport.

 
l
After the equipments arrive at the site and inspectioned through custom and
commercial department, both parties inspection components of wind generator and
sign the recording table of delivery situation.

 
l
If situations such as wrong types or shortage of equipments are found, all the
liabilities are born by the seller.

 
l
After completing equipment hoisting, the seller’s employees are responsible for
installation and adjustment of wind generators. The seller shall perform the
adjustment with the participation of the buyer’s employees. After adjustment is
completed, the seller shall sign on the adjustment report and submit it to the
buyer, and inform the buyer of the completion and that the 360-hour reliability
operation may be conducted.

4.
Reliability operation

 
l
After the completion of debugging, single wind generator shall begin within 5
days the reliability operation for 360 hours. If reliability operation is not
made after 5 days, the buyer will consider that this equipment is not qualified.


 

--------------------------------------------------------------------------------

 

 
l
The standard of reliability operation is that single wind generator runs
consecutively, stably, safely and unfailingly for 360 hours. Wind generator’s
automatic and customized remote restoration and manual restoration needing no
repairing or replacement for any part are allowed during this period. Any
shutdown through the above mentioned restoration can later be re-run will not be
considered as failure, but the accumulated shutdown time through restoration
correction may not exceed 6% of the time for reliability operation.

 
l
During reliability operation period, any failure of the seller’s equipment shall
not appear (i.e. after shutdown, wind generator can not be re-run through
restoration without repairing or replacement of components.) once failure
appears, the reliability running time will be re-recorded.

 
l
After each set passes consecutive 360-hour unfailing consecutive stable running,
the buyer, the seller and the final user will sign pre-acceptance certificate of
this set to prove that this set has passed the inspection of reliability
operation.

 
l
If reliability of any set does not reach all the indexes and requirements
specified in the contract, the seller shall repair or replace immediately and
this set will be re-tested for reliability operation. When the unit re-reaches
the indexes and requirements for reliability operation pre-acceptance, the buyer
signs “passed” certificate on the pre-acceptance certificate.


 

--------------------------------------------------------------------------------

 
 
Appendix 9 Inspection of power curve and availability
 
I. Inspection of power curve
 
1. Power curve
 
See the following table for the guaranteed power curve of this contract by the
seller. This power curve is based on standard air density 1.225 kg/m3.
 
Wind speed m/s
 
Power kW
4
 
5
5
 
49
6
 
123
7
 
218
8
 
329
9
 
448
10
 
570
11
 
686
12
 
782
13
 
851
14
 
893
15
 
912
16
 
915
17
 
910
18
 
902
19
 
894
20
 
885
21
 
0
22
 
0
23
 
0
24
 
0
25
 
0

 
2. Calculation and inspection method for power curve of wind generator
 
During the quality guarantee period, the seller’s guarantee value on power curve
is more than or equal to 96% of the calculated amount of power generation on the
basis of guaranteeing the power curve.
 
If the buyer has questions about the power curve of any set, it has the right to
raise the question in the quality guarantee period and to measure the power
curve by employing an internationally famous test organization (such as Garrad
Hassan, PB Power or MEASNET member) according to the IEC 61400-12 standard on
its own expenses. This test shall not affect the proceeding of quality guarantee
period. If the result of the test shows that the set does not reach the
guaranteed value on power curve:

 

--------------------------------------------------------------------------------

 

 
l
The seller shall compensate the buyer the fees for conducting the power curve
test.

 
l
The seller shall pay penalty for not reaching the guaranteed power curve value
to the buyer in accordance with article 10.12 of the contract.

 
Formula for validating guaranteed power curve value:
 
      Validating generating capacity (S) (unit: KW/H)
 
Actual guaranteed value (W) = —————————————  ×100%
 
              Guaranteed generating capacity (S) (unit: KW/H)
 
Validating generating capacity (S) = wind frequency (WF) for calculating
generating capacity × power curve value validated by a third party
 
Guaranteed generating capacity (B) = wind frequency (WF) for calculating
generating capacity × power curve value validated by the seller.
 
Calculation of power amount shall be conduced with EXCEL or ALWIN. Wind
frequency used for calculating power amount use vibound distribution or on-site
actual wind frequency (wind measuring data require no less than one year)
approved by both parties. This calculation shall be made by an independent
authentification organization.
 
II. Inspection of availability
 
During quality guarantee period, the seller’s guarantee value for availability
is more than or equal to 97%.
 
1. Calculation of availability
 
The formula for calculating availability is as follows:
 
[formula.jpg]× 100%,
 
Among which
 
A        availability [%]
 
P         statistical time part after modification. The time part is the
Gregorian calendar year, i.e. 8784 hours for general year and 8784 hours for
leap year.
 
T         Total shutdown time, total shutdown time within P.
 
N         shutdown time not caused by the seller
 
N                 Definition (for shutdown time not caused by the seller)
 
 
l
Grid interruption and invalidity besides normal grid parameters

 
l
Grid shutoff within plan

 
l
Failure of main transformer (if within the buyer’s scope of supply)

 
l
Maintenance (24 hours/year at most)

 
l
Test or expert study required by the buyer

 
l
Measurements proposed or required by the buyer

 
l
Shutdown of generator system caused by official requirements (such as noise
class, flickering shadow.


 

--------------------------------------------------------------------------------

 

 
l
Icing

 
l
Wind speed lower than cut-in wind speed

 
l
Wind speed higher than cut-in wind speed

 
l
Shutdown caused by the remote communication problems within the obligation of
the buyer

 
l
Deliberate destroy or malicious damage

 
l
Strike, rebellion, domestic riot and civil war whether stated in advance or not

 
l
Earthquake and flood

 
l
External fire and explosion


 

--------------------------------------------------------------------------------

 
 
Appendix 10 Special tools, spare parts and expendables
 
1. List of special tools (RMB Yuan)
 
Name
 
Name
 
Specification
 
Quantity
 
Unit
 
Unit price
 
Total price
1
 
Hydraulic torque wrench
 
HYTORC
 
1
 
Set
       
2
 
Hoisting tool for blade
 
DW-T-B001
 
1
 
Set
       
3
 
Hoisting tool for tower frame
 
DW-T-B001
 
1
 
Set
       
4
 
Back safety belt
 
30T*5M
 
6
 
Set
       
Total
  
 
  
 
  
 
  
 
  
 
  
 

 
2. List of spare parts (RMB Yuan)
 
S.N. 
 
Equipment name 
 
Unit 
 
Quantity
 
Price
1
 
Wind speed sensor
 
Piece
 
20
   
2
 
Wind direction sensor
 
Piece
 
20
   
3
 
Contactor
 
Piece
 
5
   
4
 
Revolving joint
 
Piece
 
10
   
5
 
Fuse (of different categories)
 
Piece
 
30
   
6
 
Motor contactor
 
Piece
 
10
   
7
 
Protective device for motor overload
 
Piece
 
20
   
8
 
Soft starter of motor
 
Piece
 
20
   
9
 
Protective device for motor short-circuit
 
Piece
 
20
   
10
 
Motor of yawing system
 
Piece
 
10
   
11
 
Motor of Blade tip hydraulic station
 
Piece
 
10
   
12
 
Motor of cooling system
 
Piece
 
10
   
13
 
Motor of lubrication system
 
Piece
 
10
   
14
 
Brake pad including sensor
 
Piece
 
20
   
15
 
Blade tip hydraulic relief valve
 
Piece
 
50
   
16
 
Blade tip hydraulic station filter element
 
Piece
 
10
   
17
 
Yawing hydraulic station filter element
 
Piece
 
10
   
18
 
Lubrication station filter element
 
Piece
 
10
   
Total
  
 
  
 
  
 
  
 

 
3. Consumables list (RMB Yuan)
 
S.N.
 
Name of equipment
 
Specification
 
Unit
 
Quantity
 
Unit
Price
 
Total
Price
1
 
Hydraulic oil
 
SHC 524
 
208L
 
5
       
2
 
Yawing gear-box oil
 
SHC 630
 
208L
 
5
       
3
 
Main gear-box oil
 
SHC 632
 
208L
 
15
       
4
 
Yawing bearing raceway grease
 
SHC 460 WT
 
15.8kg
 
5
       
5
 
Yawing bearing tooth surface grease
 
Mobil gear 007
 
20kg
 
5
         
  
Total
  
 
  
 
  
 
  
 
  
 


 

--------------------------------------------------------------------------------

 
 
Appendix 11: Acceptance certificate form
 
Guoce DW 1.0S Type Wind turbine generator system
 
Acceptance Certificate
 
Wind Turbine Generator System Model
 
DW 1.0S
 

     
No. of Ex-factory
 
Date of Ex-factory

 
Manufacturer: Wuhan Guoce Nordic New Energy Co., Ltd.
 
Project title: Daqing Wind Farm
 
Guoce Nord DW 1.0S type Wind Turbine Generator System is manufactured by Wuhan
Guoce Nordic New Energy Co., Ltd. and is responsible for the installation
guidance and commissioning, since the date of commissioning completion, it will
undergo 500h commissioning. The Wind Turbine Generator System will enter into
quality warranty, and then the Seller will not be responsible for the operation
and maintenance responsibility. After the certificate is signed by
representatives of both Buyer and Seller, it will have the legal force, both
Buyer and Seller should implement strictly.
 
Seller’s representative:
Buyer’s representative:
   
Date:
Date:


 

--------------------------------------------------------------------------------

 
 
Appendix 12 DNV Certification
 
[pg01.jpg]
 

--------------------------------------------------------------------------------


 
[pg02.jpg]
 

--------------------------------------------------------------------------------


 
[pg03.jpg]
 

--------------------------------------------------------------------------------


 
[pg04.jpg]
 

--------------------------------------------------------------------------------


 
[pg05.jpg]
 

--------------------------------------------------------------------------------


 
[pg06.jpg]
 

--------------------------------------------------------------------------------


 
[pg07.jpg]
 

--------------------------------------------------------------------------------


 
[pg08.jpg]
 

--------------------------------------------------------------------------------


 
[pg09.jpg]
 

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

Appendix 2 Scope of Supply
 
Description
 
Qty.
 
Unit
 
Remarks
01 Nacelle assembly
 
50
 
Set
 
Excluding the tower
02 Blade
 
50
 
Set
   
03 Connecting bolt between the wheel hub and blade
 
50
 
Set
   
04 Central monitoring and remote monitoring system software
 
1
 
Set
   
05 Connecting bolt between the nacelle and tower
 
50
 
Set
   
06a Connecting bolt between the towers
 
50
 
Set
   
06b Connecting bolt between the tower and foundation
 
50
 
Set
   
06c Electric power in turbine tower and the electric fittings of control cable
 
50
 
Set
   
07 Transportation and insurance
 
50
 
Set
 
Free on ground on the field
08 Micro-location selection
 
1
 
Wind farm
 
Completed in the design institute
09 Tower
 
50
 
Set
 
Self-prepared by the buyer
10 Manufacture supervision on foundation
 
40
 
persons/day
   
11 Manufacture supervision on tower
 
60
 
persons/day
   
12 Field installation instructions
 
200
 
persons/day
   
13 Debugging and commissioning
 
200
 
persons/day
   
14 Labor cost in 2-year guarantee period
 
900
 
persons/day
   
(3 times in the 1st year, 2 times in the 2nd year)
           
15 Factory training (for 5 persons and lasting 2 weeks)
 
10
 
persons/week
   
16 Spare parts (two years after the guarantee period)
 
1
 
Set
   
17 Consumables (within two-year guarantee period)
 
1
 
Set
   
18 Special tool
 
1
 
Set
   
19 Field training
 
150
 
persons/day
   


 
 

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------

Appendix 3 Provision and Delivery of Technical Documents
 
1.
General Requirements

 
1.1 
The supplier shall number the drawings in accordance with relevant national
standards and response code and rules. The documents furnished shall adopt the
national legal units of measurement, that is, the international system of units
(in Chinese language).

 
1.2
The documents shall have clear organizational structure and strong logic. The
contents of these documents shall be true, correct, consistent, clear and
complete, satisfying the engineering requirements.

 
1.3
The supplier shall deliver the documents promptly and sufficiently so as to meet
the project progress requirements. After winning the bid, the supplier shall be
responsible for writing and publishing the technical agreement for the supplied
products, which shall be confirmed by the Owner and the designer. Within five
(5) working days after the technical agreement is signed, the list of all
technical documents and the delivery schedule shall be furnished for the Owner’s
confirmation. At the time of furnishing the final version of formal drawings,
the formal electronic documents of AUTOCAD－R14 and higher version shall be
furnished. The formal drawings shall be stamped with the factory’s official seal
or signed.

 
1.4
The technical documents furnished by the supplier are categorized into four
parts: bidding stage; design stage; equipment inspection, construction,
commissioning, trial run and performance test acceptance; operating maintenance.
The supplier shall satisfy the requirements of these four parts.

 
1.5
For others which are not listed into the list of contracted technical documents,
but which are necessary documents and information for the project, once found,
the supplier shall furnish them promptly without charge.

 
1.6
The Owner shall promptly furnish documents related to the design and manufacture
of the contractual equipments.

 
1.7
The finished products shall be consistent with the finally confirmed drawings.
The Owner’s acceptance of the drawings will not release the supplier from its
obligation to the correctness of these drawings. During site installation of
equipments, if the drawings are further modified by the supplier’s technicians,
the supplier shall reedit the drawings into booklet, formally deliver them to
the Owner, and guarantee that the installed equipments are completely consistent
with the drawings.

 
2.
Basic Requirements of Document Delivery

 
2.1
The supplier shall furnish 4 sets of equipment documents (formal documents)
within five (5) working days after the technical agreement is signed and take
effect, 2 sets to the design institute and 2 sets to the Owner. The delivered
documents includes but not limited to:

 

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

u     Description of wind generating set
u     Parameters of power grid
u     Control system operation manual
u     Operation/maintenance manual
u     Description of sample drawings and loads of wind turbine foundation
u     Whole set processing drawings of tower
u     Schematic diagram of equipment packaging, lifting and transportation
u     Plant assembly and commissioning record of wind turbine;
u     Data of parts and components of wind turbine
 
2.2
Technical documents necessary for equipment inspection

 
The supplier shall furnish all technical documents necessary for the
inspection/witness of contractual equipments.
 
2.3
The technical documents needed for the construction, commissioning, trial run,
performance test of generating set, operation and maintenance (the Owner shall
put forward specific list and requirements, detailed by the supplier and
confirmed by the Owner) shall include but not limit to:

 
2.3.1
The instruction manual for equipment installation, commissioning and trial run,
as well as the technical documents necessary for assembly and dismantling shall
be furnished.

 
2.3.2
The detailed drawings and technical files for installation, operation,
maintenance and repair, including the general drawings of equipments, general
drawings and detail drawings of parts, necessary part drawings and calculation
materials etc., shall be furnished.

 
2.3.3
The instruction manual of equipment installation, operation, maintenance and
repair, including the structural characteristics, installation procedures,
process requirements and key requirements for starting and commissioning shall
be furnished. Also, the running and operation rules, control data, periodical
inspection, and maintenance description and so on shall be furnished.

 
2.3.4
The supplier shall furnish the spare parts, general list of components and
drawings of vulnerable parts.

 
2.4
Other technical documents which shall be furnished by the supplier (the Owner
puts forward the specific list, detailed by the supplier and confirmed by the
Owner) include but not limit to:

 
2.4.1
The pre-delivery reports such as inspection records, test reports and quality
certificate shall be furnished.

 
2.4.2
The supplier shall furnish norms, standards and specified lists followed during
design and manufacture.

 

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

2.4.3
The management documents of equipments and spare parts shall be furnished,
including the detailed documents of dispatching and loading of equipments and
spare parts (various lists), the technical requirements for storage and
preservation of equipments and spare parts, detailed list and outside view
drawing for transported very heavy and very large pieces.

 
2.4.4
The detailed product quality documents shall be furnished, including materials,
material inspection, welding, thermal treatment, processing quality and external
dimension etc. The certificates of hydraulic pressure test and performance test
and so on shall be furnished.

 
2.5
The forwarding unit and address of documents and data:



Name: Wuhan Kaidi Electric Power Engineering Co., Ltd.
Address: Kaidi Building, Special No.1, Jiangxia Avenue, East Lake New Tech
Development Zone,
Wuhan, Hubei Province, China
Telephone: (027) 67869404   Zip code: 430223
Contact: Gao Zhiping
 

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

Appendix 4 Delivery Schedule
 
4.1
The time of delivery shall be as follows based on the overall schedule
requirements:

 
4.2
The detailed delivery schedule shall be adjusted properly according to the
requirements of the installation schedule to meet the construction schedule, and
the first batch of equipment shall be delivered no later than 20, November,
while the second batch of equipment shall be delivered no later than 20, July,
2009.

 
4.3
The spare parts and special tools shall be delivered by accompanying the main
equipment.

 
Delivery instructions:
 
 
1.
Time of delivery refers to the time of arrival of the equipment.

 
 
2.
The sequence of delivery of the equipment shall meet the requirements of
installation progress of the project.

 
 
3.
The date written in the above table is the time limit for the project. In order
to guarantee the progress of works, the Seller is encouraged to provide a time
earlier than it by combining the actual condition of the factory, and lists the
optimal delivery time based on the parts name and serial number within the scope
of supply.

 
Optimal Delivery Schedule
 
S.N.
 
Equipment/Parts Name and
Model
 
Place of
Delivery
 
Quantity
(Set)
 
Time of Delivery
 
Weight
(T)
1
 
GCN1000-59 blower fan
 
Wuhan
 
10
 
March 15, 2009
 
470
2
 
GCN1000-59 blower fan
 
Wuhan
 
40
 
December 15, 2009
 
1880

(Note: the serial number shall be in line with that of subitem list in the scope
of supply)


Delivery Schedule of the Spare Parts
 
S/N
 
Name and model of the equipment /
parts
 
Delivery
place
 
Qty.
(piece)
 
Latest delivery
time
1
 
Wind speed sensor
 
Wuhan
 
20
 
Dec. 15, 2009
2
 
Wind direction sensor
     
20
   
3
 
Contactor
     
5
   
4
 
Revolving joint
     
10
   
5
 
Fuse (of different categories)
     
30
   
6
 
Motor contactor
     
10
   
7
 
Protective device for motor overload
     
20
   
8
 
Soft starter of motor
     
20
   
9
 
Protective device for motor short-circuit
     
20
   


 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

10
 
Motor of yawing system
     
10
   
11
 
Motor of blade tip hydraulic station
     
10
   
12
 
Motor of cooling system
     
10
   
13
 
Motor of lubricating system
     
10
   
14
 
Mechanical brake pad and sensor
     
20
   
15
 
Safe valve of blade tip
     
50
   
16
 
Filter of blade tip hydraulic station
     
10
   
17
 
Filter of yawing hydraulic station
     
10
   
18
 
Filter of lubricant station
     
10
   


(Note: The serial No. shall be consistent with the serial No. of the sub-item
list of supply scope)


Delivery Schedule of the Special Tools
 
S/N
 
Name and model of the equipment / parts
 
Delivery
place
 
Qty.
(piece)
 
Latest delivery
time
1
 
Hydraulic torque spanner
 
Wuhan
 
1
 
Dec. 15, 2009
2
 
Lifting appliance of blade DW-T-B001
     
1
   
3
 
Lifting appliance of tower DW-T-T001
     
1
   
4
 
Back safety belt
     
6
   



(Note: The serial No. shall be consistent with the serial No. of the sub-item
list of supply scope)

 
 

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------

Appendix 5 Equipment Supervision, Receipt, Inspection and Performance Acceptance
Test
 
1.
General

 
1.1
This Appendix shall be applicable to the inspection, performance acceptance test
of the equipment supplied by the Supplier during implementation period of the
contract, to make sure that the equipment (including the equipment outsourced by
the subcontractor) supplied by the Supplier meets the requirements in the
Appendix 1.

 
1.2
The Supplier shall provide the inspection and performance acceptance test
standards related to the contractual equipments within 3 months from the
effective date of the contract. The relevant standards shall meet the
regulations in the Appendix 1.

 
2.
Factory Inspection

 
2.1
The factory inspection is an important part of quality control. The Supplier
shall perform the strict inspection and test for all production links in the
factory. The Supplier shall provide the issued quality certificate, inspection
record and test report of the contractual equipments, which shall become the
components of the quality certification documents during the delivery period.

 
2.2
The scope of inspection covers the entrance of the raw materials and components,
and the machining, assembly, test and delivery test of the parts.

 
2.3
The inspection results of the Supplier shall meet the requirements in the
Appendix 1. The Supplier shall take necessary actions to deal with the
non-compliance and provide the nonconformity report to the Employer. The
Supplier shall report the vital issue concerning the quality to the Employer
without delay if any.

 
2.4.
All charges of factory inspection shall be included in the total contract price.

 
3.
Performance Acceptance Test

 
3.1
The performance acceptance test aims to inspect the contractual equipments for
the conformance of the requirement in the Appendix 1.

 
3.2
The place for the performance acceptance test shall be determined in the
contract, usually in the Employer’s site.

 
3.3
Time of performance test: generally, the performance test shall be carried out
within half a year after test run of the equipment, and the specific test time
shall be determined by both the Supplier and Buyer after negotiation; the time
for the single equipment’s test shall be determined by the Supplier and Buyer.

 
3.4
The performance acceptance test shall be held by the Employer, in which the
Supplier shall participate. The test program shall be provided and determined by
the Employer after discussion with the Supplier.


 
 

--------------------------------------------------------------------------------

 
  

--------------------------------------------------------------------------------

3.5
Contents of performance acceptance test

 
3.5.1
Material test: the non-destructive testing data shall be provided to the
Employer according to the standard test.

 
3.5.2
Factory test

 
The Supplier shall be responsible for the necessary test for the equipment and
its spare parts during the manufacturing period and before shipping, and shall
provide the test report to the Employer in written form.
 
3.5.3
Site test

 
 
a.
The Employer shall be responsible for the necessary test after the complete
installation of the equipment in accordance with the acceptance standards.

 
 
b.
The Supplier shall dispatch a person to give help during the test to solve the
exposed fault until qualification.

 
3.6
The Supplier shall participate in the single debugging and operation inspection
according to the Employer’s requirement.

 
4.
Others

 
4.1
Quality Standard

 
The marked manufacturer for some equipment aims to establish the quality
standard, the structural form and the acceptable experience. The equipment from
the “equivalent” manufacturers shall meet the requirements on the general and
special performance in the specifications and the design intention; meanwhile,
the quality, performance and safety shall not be lower than the requirements in
the specifications. All equipment and materials provided by the manufacturer and
Supplier shall be new, modern, defect free and of good quality, long operating
life and less maintenance.
 
4.2
Equipment Guarantee

 
A.
The Supplier must ensure that one year from the date of completion of acceptance
is the guarantee period. The Supplier shall maintain the equipment during the
guarantee period and perform the overall inspection at least twice. If the parts
fail due to improper design, defective materials or poor manufacturing under the
normal operation condition during the guarantee period, the Supplier shall
repair it without delay after the receipt of notice. If the Supplier fails to
repair it within the specified period (48 h), it shall be at the discretion of
the Employer, and the costs therefrom shall be borne by the Supplier without
objection.

 
B.
The Employer or project supervisor has the right to reject the equipment or
parts with defects or not meeting the contract requirements, which shall be
repaired or replaced by the Supplier, and the costs therefrom shall be borne by
the Supplier.

 

 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

4.3
Patent

 
The Supplier shall bear all patent fees and license fees of the equipment and
technologies specified in the contract and protect the Employer from any
impairment. The complaints resulting from license fees, words and patent
infringement, or the legal verdict, suit and cost incurred due to the usage of
equipment and the process structure characteristics and the arrangement of
components shall be irrelevant with the Employer. The payment specified in this
contract shall be deemed to include the patent fees, license fees and other
fees.
 
4.4
Preparation of Quality Inspection

 
The equipment shall be inspected for damage, defeat, integrity, accuracy, etc.
prior to installation. Any defected equipment or materials shall be reported to
the Employer without delay. The damaged equipment shall not be repaired until
the Employer approves it.

 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

Appendix 6 Price List
 
1.
General requirements

 
1.1
The equipment / parts in the table shall be consistent with those within the
scope of supply in Appendix 2 (including the serial number).

 
1.2
When the sum of subitem’ price differs from the total price, the sum of subitem
prevails. The favorable terms shall be reflected in the price of subitem if any.

 
1.3
The price for technical service fee, freight and miscellaneous charges and
insurance fee shall be quoted individually.

 
1.4
The quotation currency shall be RMB, and the imported products shall be quoted
in RMB.

 
1.5
The quoted price in the table shall be fixed, including all kinds of taxes and
packing charges.

 
1.6
The price list shall be marked with the date, period of validity, place of
delivery and signed by the legal representative or the authorized client.

 
Total Tender Price for Kaidi Electric Pinglu Phase I Wind Farm Project
 
Contract price:         32170      
Unit：RMB (Ten thousand Yuan)



Name
 
Single Blower Fan
(1MW Unit) Price
 
Price for 50 sets of
Blower Fan (1MW
Unit) 
 
Remarks
             
Equipment price
 
600
 
30000
 
See attached list I for single unit
             
Additional charges
 
43.4
 
2170
 
See the following subitem table for details
                 
Spare parts
 
8.235
 
411.75
 
See attached list II for single unit
                     
Special tool
 
0.374
 
18.7
 
See attached list III for single unit
                 
Including
 
Consumables
 
5.3
 
265
 
See attached list V for single unit
                     
Technical
service charge
 
10.93
 
546.5
 
See attached list IV for single unit
                     
Freight and
miscellaneous
charges and
insurance fee
 
18.561
 
928.05
                         
Total
 
643.4
 
32170
   

Remark: the favorable terms shall be explained in detail if any.
 
 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

Schedule I: Sub-item schedule for the price of body (Unit: RMB 10,000 Yuan)
(Phase I Fengkou Wind Farm Project in Pinglu)
 
S/N
 
Name
 
Unit
 
Qty.
 
Unit weight (kg)
 
Manufacturer
 
Unit price
1
 
Blade
 
Set
 
50
 
8800
     
160
2
 
Wheel hub
 
Set
 
50
 
7700
     
40
3
 
Nacelle
                   
3.1
 
Gearbox
 
Set
 
50
 
10500
     
180
3.2
 
Coupling
 
Set
 
50
 
400
     
6
3.3
 
Motor
 
Set
 
50
 
5000
     
70
3.4
 
Chassis
 
Set
 
50
 
6900
     
40
4
 
Braking system
                   
4.1
 
Brake caliper
 
Set
 
50
 
100
     
4
5
 
Yawing system
                   
5.1
 
Yawing drive
 
Set
 
50
 
1044
     
20
5.2
 
Yawing dear ring
 
Set
 
50
 
1000
     
15
6
 
Control system
 
Set
 
50
 
900
     
50
7
 
Main cable of tower barrel
 
Set
 
50
 
900
     
13
8
 
Central monitoring system
 
Set
 
1
         
100



Schedule II 1: Sub-item schedule for the price of mandatory spare parts (Phase I
Fengkou Wind Farm Project in Pinglu)      Unit: RMB 10,000 Yuan
 
S/N
 
Name
 
Unit
 
Qty.
 
Manufacturer
 
Unit price
 
Total price
1
 
Wind speed sensor
 
Piece
 
20
     
0.5
 
10
2
 
Wind direction sensor
 
Piece
 
20
     
0.55
 
11
3
 
Contactor
 
Piece
 
5
     
0.11
 
0.55
4
 
Revolving joint
 
Piece
 
10
     
0.4
 
4
5
 
Fuse (of different categories)
 
Piece
 
30
     
0.01
 
0.3
6
 
Motor contactor
 
Piece
 
10
     
0.15
 
1.5
7
 
Protective device for motor overload
 
Piece
 
20
     
0.1
 
2
8
 
Soft starter of motor
 
Piece
 
20
     
0.15
 
3
9
 
Protective device for motor short-circuit
 
Piece
 
20
     
0.05
 
1


 
 

--------------------------------------------------------------------------------

 
 


--------------------------------------------------------------------------------

10
 
Motor of yawing system
 
Piece
 
10
     
0.2
 
2
11
 
Motor of blade tip hydraulic station
 
Piece
 
10
     
0.2
 
2
12
 
Motor of cooling system
 
Piece
 
10
     
0.2
 
2
13
 
Motor of lubricating system
 
Piece
 
10
     
0.2
 
2
14
 
Mechanical brake pad and sensor
 
Piece
 
20
     
1.2
 
24
15
 
Safe valve of blade tip
 
Piece
 
50
     
0.2
 
10
16
 
Filter of blade tip hydraulic station
 
Piece
 
10
     
0.2
 
2
17
 
Filter of yawing hydraulic station
 
Piece
 
10
     
0.2
 
2
18
 
Filter of lubricant station
 
Piece
 
10
     
0.3
 
3

 
Schedule II 2: Sub-item schedule for the price of recommended spare parts for
3-year operation (Phase I Fengkou Wind Farm Project in Pinglu) Unit: RMB 10,000
Yuan
 
S/N
 
Name 
 
Unit
 
Qty.
 
Manufacturer
 
Unit price
 
Total price
1
 
Wind speed sensor
 
Piece
 
20
     
0.5
 
10
2
 
Wind direction sensor
 
Piece
 
20
     
0.55
 
11
3
 
Contactor
 
Piece
 
5
     
0.11
 
0.55
4
 
Revolving joint
 
Piece
 
10
     
0.4
 
4
5
 
Fuse (of different categories)
 
Piece
 
30
     
0.01
 
0.3
6
 
Motor contactor
 
Piece
 
10
     
0.15
 
1.5
7
 
Protective device for motor overload
 
Piece
 
20
     
0.1
 
2
8
 
Soft starter of motor
 
Piece
 
20
     
0.15
 
3
9
 
Protective device for motor short-circuit
 
Piece
 
20
     
0.05
 
1
10
 
Motor of yawing system
 
Piece
 
10
     
0.2
 
2
11
 
Motor of blade tip hydraulic station
 
Piece
 
10
     
0.2
 
2
12
 
Motor of cooling system
 
Piece
 
10
     
0.2
 
2
13
 
Motor of lubricating system
 
Piece
 
10
     
0.2
 
2
14
 
Mechanical brake pad and sensor
 
Piece
 
20
     
1.2
 
24


 
 

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------

15
 
Safe valve of blade tip
 
Piece
 
50
     
0.2
 
10
16
 
Filter of blade tip hydraulic station
 
Piece
 
10
     
0.2
 
2
17
 
Filter of yawing hydraulic station
 
Piece
 
10
     
0.2
 
2
18
 
Filter of lubricant station
 
Piece
 
10
     
0.3
 
3

 
Note: The above items shall not be included in the total price.
 
Schedule III: Sub-item schedule for the price of special tools (Phase I Fengkou
Wind Farm Project in Pinglu) Unit: RMB 10,000 Yuan
 
S/N
 
Name
 
Unit
 
Qty.
 
Origin
 
Manufacture
 
Price
1
 
Hydraulic torque spanner (TorcUp)
 
1
 
Set
 
USA
 
TorcUp
 
15
2
 
Sling for blade  DW-T-B001
 
1
 
Set
 
China
 
Wuchang Shipbuilding Industry Co., Ltd.
 
0.8
3
 
Sling for tower DW-T-T001
 
1
 
Set
 
China
 
Wuchang Shipbuilding Industry Co., Ltd.
 
1.2
4
 
Back safety belt
 
6
 
Set
 
China
     
0.6



Addendum IV: Technical Service Quotation (Pinglu Phase I Wind Farm Project)Unit:
RMB (10,000 Yuan)
 
S.N.
 
Name
 
Quantity
 
Price
 
Remark
1
 
On-site technical service
 
1400 persons/day
 
490
   
2
 
Training
 
230 persons/day
 
56.5
   
3
 
Technical disclosure
 
1
 
0
   
4
 
Design liaison
 
3
 
0
       
Total
           

 
Note: If the man-months can not meet the project demand, the Seller shall add
the man-months without any cost incurred.
 
 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

Appendix 7 technical service and liaison
 
1. Supplier’s on-site technical service
 
1.1 The Supplier’s on-site service personal aims to guarantee the safe and
normal operation of the equipment supplied. The Supplier shall dispatch the
qualified on-site service personnel, and provide the site service plan (as
below), including the man-days. If the man-days can not meet the project demand,
the Supplier shall add the man-days without any cost incurred.
 
On-site Service Schedule
 
 
 
  
 
Planned
 
Composition of Assigned
Personnel
 
 
S.N.
 
Contents of Technical Service
 
Man-days
 
Title
 
Number
 
Remark
1.
 
Foundation supervision
 
40
 
Engineer
 
2
   
2.
 
Tower supervision
 
60
 
Engineer
 
1
   
3.
 
Site installation guidance
 
200
 
Engineer
 
4
   
4.
 
Debugging and commissioning
 
200
 
Engineer
 
2
   
5.
 
Maintenance within 2 year’s quality guarantee period
 
900
 
Engineer
 
2
       
Total
 
1400
           



1.2
The on-site service personal assigned by the Supplier shall have the following
qualification conditions:

 
1.2.1
Comply with the rules and regulations on site;

 
1.2.2
Have strong sense of responsibility and entrepreneur spirit, and work on
schedule;

 
1.2.3
Know the design of the contractual equipments, be familiar with its structure,
and have the same or similar working experience and give correct guidance on
site.

 
1.2.4
Be in good health and adapt to the working conditions on site.

 
The Supplier shall provide the service personnel information for the Employer
and replace the incompetent on-site service personnel of the Supplier.
 
 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 Service Personnel Information
 
Name
     
Gender
     
Age
     
Nationality
   
Political
Identity
     
School and
Major
     
Position
     
Title
         
Working
Experience
 
  
   
Unit (Seal)
Date          
     
Evaluation
from Unit 
   
  
 
Unit (Seal)
Date          

 
 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

1.3
Responsibilities of Supplier’s on-site service personnel

 
1.3.1
The responsibilities of the Supplier’s on-site service personnel shall include
expediting of equipment, open-case inspection for the cargos, handling of
quality problem, guidance of installation and debugging, participation of test
run and performance acceptance test.

 
1.3.2
The Supplier’s technical service personnel shall make technical disclosure to
the Employer prior to installation and debugging, and explain and demonstrate
the process and method.

 
1.3.3
The Supplier’s on-site service personnel shall have the full right to handle all
technical and business problems. Any quality problems on site shall be resolved
by the Supplier’s on-site service personnel within the specified time. If the
Supplier entrusts the Employer to handle it, the Supplier’s on-site service
personnel shall issue the letter of attorney and bear the relevant economic
responsibility.

 
1.4
Obligations of Employer

 
The Employer shall coordinate with the Supplier’s on-site service personnel and
provide convenience in life, transportation and communication.
 
2.
Design liaison

 
The plan, time, position and contents of the design liaison shall be determined
by the Supplier and Buyer together.
 
Design Liaison Schedule
 
S.N.
 
Frequency
 
Content
 
Time
 
Position
 
Number
1
 
1
 
The first time within 2 weeks after execution of contract
           
2
 
1
 
The second will be determined at the first conference
           
3
 
1
 
The third will be determined at the second conference.
           


 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

Appendix 8 Subcontracting and Outsourcing
 
The Supplier shall fill the subcontracting information in the following table,
the number of candidate subcontractors for the equipment shall not be less than
3, and the brief qualification information of each contractor shall be
presented.
 
Subcontracting information:
 
S.N.
 
Equipment/Parts
 
Model
 
Unit
 
Quantity
 
Origin
 
Manufacturer
 
Place of
Delivery
 
Remark
                                                                               
                                                                               
                                           

 
Note: The serial number and content in the table shall be consistent with those
in the Appendix 2.

 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

Appendix 9 Information of Large Parts
 
 “Large part” refers to the component with the weight over 2 metric tons and the
transportation clearance over 9 m×3 m×3 m.
 
The Supplier shall explain the condition of exceeding limit in detail.
 
Note: The serial number and content in the table shall be consistent with those
in the Appendix 2.
 

           
Length×width×height
 
Weight
                   
S.N.
 
Name of
Part
 
Quantity
 
Packaged
 
Un
packaged
 
Packaged
 
Un
packaged
 
Manufacturer
 
Place of
Delivery
 
Type of
Shipping
 
Quotation
 
Remark
1
 
Blade
                                       
2
 
Engine room
                                       

 

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

Appendix 10 Performance Guarantee (Form)


To: Wuhan Kaidi Electric Power Engineering Co., Ltd


That in consideration of (Seller Name) (hereinafter referred to as “the Seller”)
entering into a contract with (contract number), we provide the performance
guarantee for (equipment name) for the Supplier.
 
 (Bank name) (hereinafter referred to as “the Bank” ) and its inheritor,
assignee, unconditionally and irrevocably, waive the right of recourse and
guarantee to pay 10  % (10 percent) of the total contract price to the Buyer,
namely ten thousand Yuan in accordance with the following clauses.
 
 (a) Provided that the Seller fails to implement the regulations in the contact
and effective amendment, supplement and alteration (hereinafter referred to as
“breach of contract”) agreed by two parties afterwards faithfully, no matter
whether the Seller agrees or not, the Bank shall pay the Buyer in accordance
with the above amount and method required by the Buyer upon receipt of written
notice from the Buyer.
 
 (b) The amount promised to pay as above will be net, without deduction of any
taxes, duties, expenses, handling fee or retention money of any nature added by
anyone now or in the future.
 
 (c) The provisions under the guarantee are the unconditional and irrevocable
direct obligations of the Bank. Modification of contract conditions, permissible
time change or any concession, except for the discharge of obligation for the
Bank regulated in the provisions, can not discharge the liability of the Bank.
 
 (d) The Letter of Guarantee shall come into force from the date of issue. The
performance bond shall not be refunded no latter than 30 days until the primary
performance acceptance of all contractual equipments is completed and acceptance
certificate is achieved; in case of any unresolved contract disputes, the period
of validity of performance bond shall be extended to the final settlement of the
dispute and completion of claim.



 
(Name of Seller’s Bank)
Seal   
(Name of signer and signature)
   
Date:
 

 
 
 

--------------------------------------------------------------------------------

 